Exhibit 10.58

 

EXECUTION VERSION

 

THIRD LIEN PLEDGE AND SECURITY AGREEMENT

 

dated as of August 18, 2014

 

between

 

EACH OF THE GRANTORS PARTY HERETO

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

PAGE

 

 

 

 

SECTION 1.

DEFINITIONS; GRANT OF SECURITY

 

1

1.1

 

General Definitions

 

1

1.2

 

Definitions; Interpretation

 

8

 

 

 

 

 

 

SECTION 2.

GRANT OF SECURITY

 

9

2.1

 

Grant of Security

 

9

2.2

 

Certain Limited Exclusions

 

10

 

 

 

 

 

 

SECTION 3.

SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

 

11

3.1

 

Security for Third Lien Obligations

 

11

3.2

 

Continuing Liability Under Collateral

 

11

 

 

 

 

 

 

SECTION 4.

CERTAIN PERFECTION REQUIREMENTS

 

11

4.1

 

Delivery Requirements

 

11

4.2

 

Control Requirements

 

12

4.3

 

Intellectual Property Recording Requirements

 

13

4.4

 

Other Actions

 

14

4.5

 

Timing and Notice

 

14

 

 

 

 

 

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

 

15

5.1

 

Grantor Information and Status

 

15

5.2

 

Collateral Identification, Special Collateral

 

15

5.3

 

Ownership of Collateral and Absence of Other Liens

 

16

5.4

 

Status of Security Interest

 

17

5.5

 

Goods and Receivables

 

18

5.6

 

Pledged Equity Interests, Investment Related Property

 

18

5.7

 

Intellectual Property

 

19

 

 

 

 

 

 

SECTION 6.

COVENANTS AND AGREEMENTS

 

21

6.1

 

Grantor Information and Status

 

21

6.2

 

Collateral Identification; Special Collateral

 

21

6.3

 

Ownership of Collateral and Absence of Other Liens

 

21

6.4

 

Status of Security Interest

 

22

6.5

 

Goods and Receivables

 

22

6.6

 

Pledged Equity Interests, Investment Related Property

 

23

6.7

 

Intellectual Property

 

25

 

 

 

 

 

 

SECTION 7.

FURTHER ASSURANCES; ADDITIONAL GRANTORS

 

27

7.1

 

Further Assurances

 

27

7.2

 

Additional Grantors

 

28

 

 

 

 

SECTION 8.

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

 

28

8.1

 

Power of Attorney

 

28

8.2

 

No Duty on the Part of Collateral Agent or Secured Parties

 

29

 

 

 

 

 

 

SECTION 9.

REMEDIES

 

29

9.1

 

Generally

 

29

 

i

--------------------------------------------------------------------------------


 

9.2

 

Application of Proceeds

 

31

9.3

 

Sales on Credit

 

31

9.4

 

Investment Related Property

 

31

9.5

 

Grant of Intellectual Property License

 

32

9.6

 

Intellectual Property

 

32

9.7

 

Cash Proceeds; Deposit Accounts

 

33

 

 

 

 

 

 

SECTION 10.

COLLATERAL AGENT; INTERCREDITOR AGREEMENT

 

34

 

 

 

 

 

 

SECTION 11.

CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

 

34

 

 

 

 

 

 

SECTION 12.

STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

 

34

 

 

 

 

 

 

SECTION 13.

MISCELLANEOUS

 

35

 

 

 

 

 

 

SCHEDULES:

 

 

 

 

 

 

 

 

 

SCHEDULE 5.1 — GENERAL INFORMATION

 

 

 

 

 

 

 

 

SCHEDULE 5.2 — COLLATERAL IDENTIFICATION

 

 

 

 

 

 

 

 

SCHEDULE 5.4 — FINANCING STATEMENTS

 

 

 

 

 

 

 

 

SCHEDULE 5.6 — CONSENTS

 

 

 

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

EXHIBIT A — PLEDGE SUPPLEMENT

 

 

 

 

 

 

 

EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT

 

 

 

 

 

 

 

 

EXHIBIT C — THIRD LIEN TRADEMARK SECURITY AGREEMENT

 

 

 

 

 

 

 

 

EXHIBIT D — THIRD LIEN PATENT SECURITY AGREEMENT

 

 

 

 

 

 

 

 

EXHIBIT E — THIRD LIEN COPYRIGHT SECURITY AGREEMENT

 

 

 

ii

--------------------------------------------------------------------------------


 

This THIRD LIEN PLEDGE AND SECURITY AGREEMENT, dated as of August 18, 2014 (as
it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), between Alion Science and Technology Corporation, a
Delaware corporation (the “Borrower”), and each of the subsidiaries of the
Borrower party hereto from time to time, whether as an original signatory hereto
or as an Additional Grantor (as herein defined) (together with Borrower, each a
“Grantor”), and Wilmington Trust, National Association, as collateral agent for
the Secured Parties (as herein defined) (in such capacity as collateral agent,
together with its successors and permitted assigns, the “Collateral Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Indenture dated as of the date hereof
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Third Lien Indenture”), by and among the Borrower, the other
Grantors, Wilmington Trust National Association, as Trustee (the “Third Lien
Trustee”) and the Collateral Agent;

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of the
date hereof (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Revolving Credit Agreement”), by and among the Borrower,
the other Grantors, the lenders and agents party thereto from time to time and
Wells Fargo Bank, N.A., as administrative agent;

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of the Third Lien Secured Parties (as defined in the Intercreditor Agreement
referred to herein) as set forth in the respective Third Lien Documents (as
defined in the Intercreditor Agreement referred to herein), each Grantor has
agreed to secure such Grantor’s obligations under the Third Lien Documents (as
defined in the Intercreditor Agreement) and such Grantor’s other Third Lien
Obligations as set forth herein;

 

WHEREAS, contemporaneously with the execution of this Agreement, each Grantor
has agreed to secure the First Lien Obligations (as defined in the Intercreditor
Agreement) by granting a security interest in substantially all of its assets to
the Collateral Agent for the benefit of the First Lien Secured Parties (as
defined in the Intercreditor Agreement) pursuant to the First Lien Security
Documents (as defined in the Intercreditor Agreement); and

 

WHEREAS, contemporaneously with the execution of this Agreement, each Grantor
has agreed to secure the Second Lien Obligations (as defined in the
Intercreditor Agreement) by granting a security interest in substantially all of
its assets to the Collateral Agent for the benefit of the Second Lien Secured
Parties (as defined in the Intercreditor Agreement) pursuant to the Second Lien
Security Documents (as defined in the Intercreditor Agreement).

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:

 

SECTION 1.                         DEFINITIONS; GRANT OF SECURITY.

 

1.1                               General Definitions. 

 

In this Agreement, the following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Additional Grantor” shall have the meaning assigned in Section 7.2.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Assigned Agreements” shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including, without limitation, each Material
Contract, as each such agreement may be amended, supplemented or otherwise
modified from time to time in accordance with the terms of the Third Lien
Documents.

 

“Assignment of Claims Act” shall mean, collectively, the Assignment of Claims
Act of 1940, as amended, any applicable rules, regulations and interpretations
issued pursuant thereto, any amendments to any of the foregoing, and any similar
state and local statutes and regulations, if applicable.

 

“Borrower” shall have the meaning set forth in the recitals.

 

“Cash Proceeds” shall have the meaning assigned in Section 9.7.

 

“Collateral” shall have the meaning assigned in Section 2.1, subject to the
limitations set forth in Section 2.2.

 

“Collateral Account” shall mean any account established by the Collateral Agent
for the purpose of holding proceeds of Collateral.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Control” shall mean:  (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (6) with
respect to Letter of Credit Rights, control within the meaning of Section 9-107
of the UCC and (7) with respect to any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16

 

2

--------------------------------------------------------------------------------


 

of the Uniform Electronic Transactions Act as in effect in the jurisdiction
relevant to such transferable record.

 

“Copyright Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or to any Copyright or otherwise
providing for a covenant not to sue for infringement or other violation of any
Copyright (whether such Grantor is licensee or licensor thereunder) including,
without limitation, each agreement referred to in Schedule 5.2(II) under the
heading “Copyright Licenses” (as such Schedule may be amended or supplemented
from time to time).

 

“Copyrights” shall mean all United States, and foreign copyrights, including but
not limited to copyrights in software, databases, designs (including but not
limited to industrial designs, Protected Designs within the meaning of 17 U.S.C.
1301 et. seq. and Community designs), and Mask Works (as defined under 17 U.S.C.
901 of the U.S. Copyright Act), whether registered or unregistered, as well as
all moral rights, reversionary interests, and termination rights, and, with
respect to any and all of the foregoing: (i) all registrations and applications
therefor including, without limitation, the registrations and applications
referred to in Schedule 5.2(II) under the heading “Copyrights” (as such Schedule
may be amended or supplemented from time to time), (ii) all extensions and
renewals thereof, (iii) the right to sue or otherwise recover for any past,
present and future infringement or other violation thereof and (iv) all Proceeds
of the foregoing, including, without limitation, license fees, royalties,
income, payments, claims, damages and proceeds of suit now or hereafter due
and/or payable with respect thereto.

 

“Disregarded Domestic Subsidiary” shall mean any direct or indirect Domestic
Subsidiary so long as such Domestic Subsidiary is a disregarded entity for
federal income tax purposes and has no material assets other than Equity
Interests of one or more Foreign Subsidiaries.

 

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“DPT LLC Interests” shall mean the Borrower’s interests in Dynamic Power
Technologies, LLC, a Pennsylvania limited liability company.

 

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 hereof but only to the extent, and
for so long as, so excluded thereunder.

 

“Federal Assignment of Claims Act” shall mean, collectively, the Assignment of
Claims Act of 1940, as amended, any applicable rules, regulations and
interpretations issued pursuant thereto, and any amendments to any of the
foregoing.

 

“Foreign Subsidiary” shall mean any Subsidiary that is (i) treated as a
“controlled foreign corporation” within the meaning of Section 957 of the
Internal Revenue Code or (ii) a Subsidiary of any entity described in clause
(i).

 

“Government Contract” shall mean any prime contract between the United States of
America or any department, agency or instrumentality of the United States of
America and a Grantor.

 

3

--------------------------------------------------------------------------------


 

“Grantors” shall have the meaning set forth in the preamble.

 

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

 

“Intellectual Property” shall mean the Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks, Trademark Licenses, Trade Secrets, and Trade Secret
Licenses, and the right to sue or otherwise recover for any past, present and
future infringement, dilution, misappropriation, or other violation or
impairment thereof, including the right to receive all Proceeds therefrom,
including without limitation license fees, royalties, income, payments, claims,
damages and proceeds of suit, now or hereafter due and/or payable with respect
thereto.

 

“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement executed and delivered by the applicable Grantors,
substantially in the form set forth in Exhibit C, Exhibit D and Exhibit E, as
applicable.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement dated as of
August 18, 2014 among the Grantors, the Collateral Agent and the Secured Debt
Representatives (as defined therein) from time to time party thereto.

 

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodity Accounts and Deposit Accounts.

 

“Investment Related Property” shall mean:  (i) all “investment property” (as
such term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.

 

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor or is
otherwise of material value.

 

“Patent Licenses” shall mean all agreements, licenses and covenants providing
for the granting of any license right in or to any Patent or otherwise providing
for a covenant not to sue for infringement or other violation of any Patent
(whether such Grantor is licensee or licensor thereunder) including, without
limitation, each agreement referred to in Schedule 5.2(II) under the heading
“Patent Licenses” (as such Schedule may be amended or supplemented from time to
time).

 

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, without limitation: (i) each patent and patent
application referred to in Schedule 5.2(II) under the heading “Patents” (as such
Schedule may be amended or supplemented from time to time), (ii) all reissues,
divisions, continuations, continuations-in-part, extensions, renewals, and
reexaminations thereof, (iii) all patentable inventions and improvements
thereto, (iv) the right to sue or otherwise recover for any past, present and
future infringement or other violation thereof, (v) all Proceeds of the
foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (vi) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.

 

4

--------------------------------------------------------------------------------


 

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

 

“Pledged Debt” shall mean, subject to Section 2.2, all indebtedness for borrowed
money owed to such Grantor, whether or not evidenced by any Instrument,
including, without limitation, all indebtedness described on Schedule
5.2(I) under the heading “Pledged Debt” (as such Schedule may be amended or
supplemented from time to time), issued by the obligors named therein, the
instruments, if any, evidencing such any of the foregoing, and all interest,
cash, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing.

 

“Pledged Equity Interests” shall mean, subject to Section 2.2, all Pledged
Stock, Pledged LLC Interests, Pledged Partnership Interests and any other
participation or interests in any equity or profits of any business entity
including, without limitation, any trust and all management rights relating to
any entity whose Equity Interests are included as Pledged Equity Interests.

 

“Pledged LLC Interests” shall mean, subject to Section 2.2, all interests in any
limited liability company and each series thereof including, without limitation,
all limited liability company interests listed on Schedule 5.2(I) under the
heading “Pledged LLC Interests” (as such Schedule may be amended or supplemented
from time to time) and the certificates, if any, representing such limited
liability company interests and any interest of such Grantor on the books and
records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests and all rights as a member of the related limited
liability company.

 

“Pledged Partnership Interests” shall mean, subject to Section 2.2, all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership including, without limitation, all partnership
interests listed on Schedule 5.2(I) under the heading “Pledged Partnership
Interests” (as such Schedule may be amended or supplemented from time to time)
and the certificates, if any, representing such partnership interests and any
interest of such Grantor on the books and records of such partnership or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and all rights as a partner of the related partnership.

 

“Pledged Stock” shall mean, subject to Section 2.2, all shares of capital stock
owned by such Grantor, including, without limitation, all shares of capital
stock described on Schedule 5.2(I) under the heading “Pledged Stock” (as such
Schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares.

 

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed

 

5

--------------------------------------------------------------------------------


 

of, or services rendered or to be rendered, including, without limitation all
such rights constituting or evidenced by any Account, Chattel Paper, Instrument,
General Intangible or Investment Related Property, together with all of
Grantor’s rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Receivables Records.

 

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.

 

“Regulatory Exception” shall mean any action that could reasonably be expected
to result in a violation of any provision of federal, state, or local law or
regulation applicable to any Grantor or Subsidiary of a Grantor, any order,
writ, judgment, injunction or decree of any court or other Governmental
Authority binding on any Grantor or Subsidiary of a Grantor, or any contract
between a Grantor or Subsidiary of a Grantor with any Governmental Authority
(including any such agreement that limits sharing of any information) other than
any such contracts entered into for purposes of avoiding compliance with any
representation and warranty, covenant or other provision in this Agreement.  In
the event that a Government Contract  contains restrictions on disclosure of
classified information (as that term is defined in the National Industrial
Security Program Operating Manual (DoD 5220.22-M)), information identified on a
DD Form 254, or a clause such as DFARS 252.204-7004, and such information  is
required in order to complete the notices and assignment of such Government
Contract pursuant to the Federal Assignment of Claims Act and such Government
Contract requires government approval for release of the information by the
Grantor or a Subsidiary of Grantor outside of the Grantor or a Subsidiary of
Grantor, the Grantor or Subsidiary of Grantor will promptly undertake  the
procedures set forth in the Government Contract, applicable government
regulation or guidance, or clause, to request the required government approval
for such disclosure.  In the event Collateral Agent or Grantor seeks to file a
Notice of Assignment and the Instrument of Assignment with the federal
government pursuant to the Assignment of Claims Act with respect to a Government
Contract, the Grantor agrees to cooperate with the Collateral Agent to submit
such Notice of Assignment and Instrument of Assignment to the federal
government.  If pursuant to Federal Acquisition Regulation (“FAR”) 52.232-23(c),
submission of such Notice of Assignment and Instrument of Assignment requires
the disclosure of classified information, the Grantor agrees to immediately seek
the authorization of the contracting officer with authority for the contract as
set forth in FAR 52.232-23(c) in order to effect the filing of such Notice of
Assignment.

 

“Revolving Credit Agreement” shall have the meaning set forth in the recitals.

 

6

--------------------------------------------------------------------------------


 

“Secured Obligations” shall have the meaning assigned in Section 3.1.

 

“Secured Parties” shall mean the “Third Lien Secured Parties” as defined in the
Intercreditor Agreement.

 

“Third Lien Indenture” shall have the meaning set forth in the recitals.

 

“Third Lien Documents” shall mean the “Third Lien Documents” as defined in the
Intercreditor Agreement.

 

“Third Lien Event of Default” shall mean any event or condition that, under the
terms of any credit agreement, indenture or other agreement governing any
Series of Third Lien Debt (as defined in the Intercreditor Agreement) causes, or
permits holders of Third Lien Debt outstanding thereunder (with the giving of
notice or the lapse of time, or both, to the extent applicable) to cause, the
Third Lien Debt outstanding thereunder to become immediately due and payable.

 

“Third Lien Obligations” shall mean the “Third Lien Obligations” as defined in
the Intercreditor Agreement.

 

“Third Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien ranks first in
priority to all other Liens, other than Liens permitted under clauses (1), (2),
(3), (4), (10), (11), (14), (15), (16), (17), (18) and (19) of the definition of
“Permitted Liens” in the Third Lien Indenture.

 

“Third Lien Security Documents” shall mean the “Third Lien Security Documents”
as defined in the Intercreditor Agreement.

 

“Third Lien Trustee” shall have the meaning set forth in the recitals.

 

“Trademark Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or to any Trademark or otherwise
providing for a covenant not to sue for infringement, dilution or other
violation of any Trademark or permitting co-existence with respect to a
Trademark (whether such Grantor is licensee or licensor thereunder) including,
without limitation, each agreement referred to in Schedule 5.2(II) under the
heading “Trademark Licenses” (as such Schedule may be amended or supplemented
from time to time).

 

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, whether or not registered, and with respect to any
and all of the foregoing: (i) all registrations and applications therefor
including, without limitation, the registrations and applications referred to in
Schedule 5.2(II) under the heading “Trademarks”(as such Schedule may be amended
or supplemented from time to time), (ii) all extensions or renewals of any of
the foregoing, (iii) all of the goodwill of the business connected with the use
of and symbolized by any of the foregoing, (iv) the right to sue or otherwise
recover for any past, present and future infringement, dilution or other
violation of any of the foregoing or for any injury to the related goodwill,
(v) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and

 

7

--------------------------------------------------------------------------------


 

proceeds of suit now or hereafter due and/or payable with respect thereto, and
(vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

“Trade Secrets” shall mean all trade secrets whether or not the foregoing has
been reduced to a writing or other tangible form, including all documents and
things embodying, incorporating, or referring in any way to the foregoing, and
with respect to any and all of the foregoing: (i) the right to sue or otherwise
recover for any past, present and future misappropriation or other violation
thereof and (ii) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto.

 

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 5.2(II) under the heading “Trade Secret Licenses” (as such
Schedule may be amended or supplemented from time to time).

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

 

“United States” shall mean the United States of America.

 

1.2                               Definitions; Interpretation.

 

(a)           In this Agreement, the following capitalized terms shall have the
meaning given to them in the UCC (and, if defined in more than one Article of
the UCC, shall have the meaning given in Article 9 thereof): Account, Account
Debtor, As-Extracted Collateral, Bank, Certificated Security, Chattel Paper,
Commercial Tort Claims, Commodity Account, Commodity Contract, Commodity
Intermediary, Consignee, Consignment, Consignor, Deposit Account, Document,
Entitlement Order, Electronic Chattel Paper, Equipment, Farm Products, Fixtures,
General Intangibles, Goods, Health-Care-Insurance
Receivable, Instrument, Inventory, Letter of Credit Right, Manufactured Home,
Money, Payment Intangible, Proceeds, Record, Securities Account, Securities
Intermediary, Security Certificate, Security Entitlement, Supporting
Obligations, Tangible Chattel Paper and Uncertificated Security.

 

(b)           All other capitalized terms used herein (including the preamble
and recitals hereto) and not otherwise defined herein shall have the meanings
ascribed thereto in the Third Lien Indenture or the Intercreditor Agreement, as
applicable.  The incorporation by reference of terms defined in the Third Lien
Indenture or the Intercreditor Agreement, as applicable, shall survive any
termination of the Third Lien Indenture or the Intercreditor Agreement, as
applicable, until this Agreement is terminated as provided in Section 11
hereof.   Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference. 
References herein to any Section, Appendix, Schedule or Exhibit shall be to a
Section, an Appendix, a Schedule or an Exhibit, as the case may

 

8

--------------------------------------------------------------------------------


 

be, hereof unless otherwise specifically provided.  Unless the context requires
otherwise, any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other document).  The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter.  The terms lease and license shall include sub-lease and sub-license, as
applicable.  If any conflict or inconsistency exists between this Agreement and
any of the Third Lien Documents or the Intercreditor Agreement, the applicable
Third Lien Document or the Intercreditor Agreement, as applicable, shall
govern.  All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.  This Agreement will be construe without regard to the identity of the
party who drafted it and as though the parties participated equally in drafting
it.  Consequently, each of the parties acknowledges and agrees that any rule of
construction that a document is to be construed against the drafting party will
not be applicable to this Agreement.  The recitals to this Agreement are
incorporated by reference herein as if set forth fully herein.

 

SECTION 2.        GRANT OF SECURITY.

 

2.1                               Grant of Security.

 

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under all personal property of
such Grantor including, but not limited to the following, in each case whether
now or hereafter existing or in which any Grantor now has or hereafter acquires
an interest and wherever the same may be located (all of which being hereinafter
collectively referred to as the “Collateral”):

 

(a)           Accounts;

 

(b)           Chattel Paper;

 

(c)           Documents;

 

(d)           General Intangibles;

 

(e)           Goods (including, without limitation, Inventory and Equipment);

 

(f)            Instruments;

 

(g)           Insurance;

 

(h)           Intellectual Property;

 

(i)                                     Investment Related Property (including,
without limitation, Deposit Accounts);

 

9

--------------------------------------------------------------------------------


 

(j)            Letter of Credit Rights;

 

(k)           Money;

 

(l)            Receivables and Receivable Records;

 

(m)          Commercial Tort Claims now or hereafter described on Schedule 5.2

 

(n)           to the extent not otherwise included above, all other personal
property of any kind and all Collateral Records, Collateral Support and
Supporting Obligations relating to any of the foregoing; and

 

(o)           to the extent not otherwise included above, all Proceeds,
products, accessions, rents and profits of or in respect of any of the
foregoing.

 

2.2                               Certain Limited Exclusions.

 

Notwithstanding anything herein or in any other Secured Debt Document to the
contrary, in no event shall the Collateral include or the security interest
granted under Section 2.1 hereof attach to (a) any lease, license, contract or
agreement to which any Grantor is a party, and any of its rights or interest
thereunder, if and to the extent that a security interest is prohibited by or in
violation of (i) any law, rule or regulation applicable to such Grantor, or
(ii) a term, provision or condition of any such lease, license, contract or
agreement (unless such law, rule, regulation, term, provision or condition would
be rendered ineffective with respect to the creation of the security interest
hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity);
provided, however, that the Collateral shall include (and such security interest
shall attach) immediately at such time as the contractual or legal prohibition
shall no longer be applicable and to the extent severable, shall attach
immediately to any portion of such lease, license, contract or agreement not
subject to the prohibitions specified in (i) or (ii) above; provided, further,
that the exclusions referred to in clause (a) of this Section 2.2 shall not
include any Proceeds of any such lease, license, contract or agreement; (b) in
any of the outstanding voting Equity Interests of a Foreign Subsidiary or a
Disregarded Domestic Subsidiary in excess of 65% of the voting power of all
classes of Equity Interests of such Foreign Subsidiary or Disregarded Domestic
Subsidiary entitled to vote; provided that immediately upon the amendment of the
Internal Revenue Code to allow the pledge of a greater percentage of the voting
power of Equity Interests in a Foreign Subsidiary or a Disregarded Domestic
Subsidiary without adverse tax consequences, the Collateral shall include, and
the security interest granted by each Grantor shall attach to, such greater
percentage of Equity Interests of each Foreign Subsidiary or Disregarded
Domestic Subsidiary, as applicable; (c) any “intent-to-use” application for
registration of a Trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law; and (d) Equity Interests in any joint venture or any entity that is
not a Subsidiary, other than proceeds thereof, but only to the extent that
(x) the creation of a security interest in such Equity Interests is prohibited
or restricted by the Organizational Documents of such entity or by any
contractual restriction contained in any agreement with third party holders of
the other Equity Interests in such entity which holders are not Affiliates of a
Grantor (except to the extent any such prohibition

 

10

--------------------------------------------------------------------------------


 

or restriction is deemed ineffective under the UCC or other applicable law), in
each case, in existence prior to the date hereof and (y) the Grantors used their
commercially reasonable efforts, and did not succeed, to remove such prohibition
or restriction.  Notwithstanding anything set forth in this Agreement to the
contrary, the Grantor shall not be required to register, or disclose any
information which would result in a Regulatory Exception, provided that Grantor
provide notice to Collateral Agent of any such determination along with such
additional information as the Collateral Agent may reasonably request to verify
to their satisfaction that such information is subject to a Regulatory
Exception.

 

SECTION 3.        SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

 

3.1                               Security for Third Lien Obligations.

 

This Agreement secures, and the Collateral is collateral security for, the
prompt and complete payment or performance in full when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including the payment of amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.
§362(a) (and any successor provision thereof)), of all Third Lien Obligations
(the “Secured Obligations”).

 

3.2                               Continuing Liability Under Collateral. 

 

Notwithstanding anything herein to the contrary, (i) each Grantor shall remain
liable for all obligations under the Collateral and nothing contained herein is
intended or shall be a delegation of duties to the Collateral Agent or any other
Secured Party, (ii) each Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
to perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any of
such agreements by reason of or arising out of this Agreement or any other
document related thereto nor shall the Collateral Agent nor any Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, and (iii) the exercise by the Collateral Agent of any of
its rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

 

SECTION 4.        CERTAIN PERFECTION REQUIREMENTS

 

4.1                               Delivery Requirements.

 

(a)           With respect to any Certificated Securities included in the
Collateral, each Grantor shall deliver to the Collateral Agent the Security
Certificates evidencing such Certificated Securities duly indorsed by an
effective indorsement (within the meaning of Section 8-107 of the UCC), or
accompanied by share transfer powers or other instruments of transfer duly
endorsed by such an effective endorsement, in each case, to the Collateral Agent
or in blank.  In addition, each Grantor shall cause any certificates evidencing
any Pledged Equity Interests, including, without limitation, any Pledged
Partnership Interests or Pledged LLC Interests, to be

 

11

--------------------------------------------------------------------------------


 

similarly delivered to the Collateral Agent regardless of whether such Pledged
Equity Interests constitute Certificated Securities.

 

(b)           With respect to any Instruments or Tangible Chattel Paper included
in the Collateral, each Grantor shall deliver to the Collateral Agent all such
Instruments or Tangible Chattel Paper to the Collateral Agent (or its agent)
duly indorsed in blank; provided, however, that such delivery requirement shall
not apply to (i) any Instruments or Tangible Chattel Paper having a face amount
of less than $25,000 individually or $50,000 in the aggregate, (ii) Instruments
processed as required by the Revolving Credit Agreement and (iii) Instruments or
Tangible Chattel Paper located outside of the United States, the delivery of
which to Collateral Agent in the United States would result in adverse tax
consequences to any Grantor.

 

4.2                               Control Requirements.

 

(a)           With respect to any Deposit Accounts, Securities Accounts,
Security Entitlements, Commodity Accounts and Commodity Contracts included in
the Collateral, each Grantor shall ensure that the Collateral Agent (or its
agent) has Control thereof; provided, however, that such Control requirement
shall not apply to any (i) Deposit Accounts, Securities Accounts, Security
Entitlements, Commodity Accounts and Commodity Contracts for which the aggregate
average monthly balance of all such accounts is less than $500,000 or
(ii) accounts specially and exclusively used for payroll, payroll tax and other
employee wage and benefit payments.  With respect to any Securities Accounts or
Securities Entitlements, such Control shall be accomplished by the Grantor
causing the Securities Intermediary maintaining such Securities Account or
Security Entitlement to enter into an agreement in form and substance reasonably
satisfactory to the Collateral Agent pursuant to which the Securities
Intermediary shall agree to comply with the Collateral Agent’s (or its agent’s)
Entitlement Orders without further consent by such Grantor.  With respect to any
Deposit Account, each Grantor shall cause the depositary institution maintaining
such account to enter into an agreement in form and substance reasonably
satisfactory to the Collateral Agent pursuant to which the Bank shall agree to
comply with the Collateral Agent’s (or its agent’s) instructions with respect to
disposition of funds in the Deposit Account without further consent by such
Grantor.  With respect to any Commodity Accounts or Commodity Contracts each
Grantor shall cause Control in favor of the Collateral Agent (or its agent’s) in
a manner reasonably acceptable to the Collateral Agent.  Notwithstanding
anything to the contrary in this Agreement or any other Secured Debt Document,
the Collateral Agent shall only issue Entitlement Orders or instructions with
respect to Deposit Accounts, Securities Accounts, Security Entitlements,
Commodity Accounts and Commodity Contracts upon the occurrence and during the
continuance of a Third Lien Event of Default.

 

(b)           With respect to any Uncertificated Security included in the
Collateral and issued by an issuer formed under the laws of the United States or
any political subdivision thereof (other than any Uncertificated Securities
credited to a Securities Account and the DPT LLC Interests), each Grantor shall
cause the issuer of such Uncertificated Security to either (i) register the
Collateral Agent as the registered owner thereof on the books and records of the
issuer or (ii) execute an agreement substantially in the form of Exhibit B
hereto (or such other agreement in form and substance reasonably satisfactory to
the Collateral Agent), pursuant to which such issuer agrees to comply with the
Collateral Agent’s instructions with respect to such Uncertificated Security
without further consent by such Grantor; provided, however, that the Collateral
Agent shall only issue instructions with respect to such Uncertificated Security
without the consent of such Grantor upon the occurrence and during the
continuance of a Third Lien Event of Default.

 

12

--------------------------------------------------------------------------------


 

(c)           With respect to any Letter of Credit Rights with respect to a
letter of credit drawable for an amount of $50,000 or more and included in the
Collateral (other than any Letter of Credit Rights constituting a Supporting
Obligation for a Receivable in which the Collateral Agent has a valid and
perfected security interest), Grantor shall ensure that Collateral Agent has
Control thereof by obtaining the written consent of each issuer of each related
letter of credit to the assignment of the proceeds of such letter of credit to
the Collateral Agent; provided, however, that the Collateral Agent shall only
issue instructions with respect to such Letter of Credit Rights without the
consent of such Grantor upon the occurrence and during the continuance of a
Third Lien Event of Default.

 

(d)           With respect to any Electronic Chattel Paper or “transferable
record” (as that term is defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction) included
in the Collateral, Grantor shall ensure that the Collateral Agent has Control
thereof; provided, however, that such Control requirement shall not apply to any
Electronic Chattel Paper or transferable record having a face amount of less
than $25,000 individually or $50,000 in the aggregate.

 

4.3                               Intellectual Property Recording Requirements.

 

(a)           In the case of any Collateral (whether now owned or hereafter
acquired) consisting of issued U.S. Patents and applications therefor, each
Grantor that is an owner or assignee of such U.S. Patent or application shall
within 30 days of acquisition thereof execute and deliver to the Collateral
Agent a Third Lien Patent Security Agreement in substantially the form of
Exhibit D hereto (or a supplement thereto) covering all such Patents in
appropriate form for recordation with the U.S. Patent and Trademark Office with
respect to the security interest of the Collateral Agent.

 

(b)           In the case of any Collateral (whether now owned or hereafter
acquired) consisting of registered U.S. Trademarks and applications therefor,
each Grantor that is an owner, assignee or applicant of such U.S. Trademark
shall within 30 days of acquisition thereof execute and deliver to the
Collateral Agent a Third Lien Trademark Security Agreement in substantially the
form of Exhibit C hereto (or a supplement thereto) covering all such Trademarks
in appropriate form for recordation with the U.S. Patent and Trademark Office
with respect to the security interest of the Collateral Agent.

 

(c)           In the case of any Collateral (whether now owned or hereafter
acquired) consisting of registered U.S. Copyrights and exclusive Copyright
Licenses in respect of registered U.S. Copyrights for which any Grantor is the
licensee, each Grantor that is an owner of such U.S. Copyright or licensee of
such exclusive Copyright License shall within 30 days of acquisition thereof
execute and deliver to the Collateral Agent a Third Lien Copyright Security
Agreement in substantially the form of Exhibit E hereto (or a supplement
thereto) covering all such Copyrights and exclusive Copyright Licenses in
appropriate form for recordation with the U.S. Copyright Office with respect to
the security interest of the Collateral Agent.

 

13

--------------------------------------------------------------------------------


 

4.4                               Other Actions.

 

(a)           If any issuer of any Pledged Equity Interest is organized under a
jurisdiction outside of the United States, upon the request of Collateral Agent
each Grantor shall take such additional actions, including, without limitation,
causing the issuer to register the pledge on its books and records or making
such filings or recordings, in each case as may be necessary or advisable under
the laws of such issuer’s jurisdiction to ensure the validity, perfection and
priority of the security interest of the Collateral Agent.

 

(b)           With respect to any Pledged Partnership Interests and Pledged LLC
Interests included in the Collateral (other than the DPT LLC Interests), if the
Grantors own less than 100% of the Equity Interests in any issuer of such
Pledged Partnership Interests or Pledged LLC Interests, Grantors shall use their
commercially reasonable efforts to obtain the consent of each other holder of
partnership interest or limited liability company interests in such issuer to
the security interest of the Collateral Agent hereunder and following and during
the continuance of a Third Lien Event of Default, the transfer of such Pledged
Partnership Interests and Pledged LLC Interests to the Collateral Agent or its
designee, and to the substitution of the Collateral Agent or its designee as a
partner or member with all the rights and powers related thereto.  Each Grantor
consents to the grant by each other Grantor of a Lien in all Investment Related
Property to the Collateral Agent and without limiting the generality of the
foregoing consents to the transfer of any Pledged Partnership Interest and any
Pledged LLC Interest to the Collateral Agent or its designee following and
during the continuance of a Third Lien Event of Default and to the substitution
of the Collateral Agent or its designee as a partner in any partnership or as a
member in any limited liability company with all the rights and powers related
thereto.

 

(c)           With respect to any Goods in excess of $25,000 individually or
$50,000 in the aggregate, which is covered by a certificate of title under a
statute of any jurisdiction under the law of which indication of a security
interest on such certificate is required as a condition of perfection thereof,
upon the reasonable request of the Collateral Agent, such Grantor shall
(A) provide information with respect to any such Goods, (B) execute and file
with the registrar of motor vehicles or other appropriate authority in such
jurisdiction an application or other document requesting the notation or other
indication of the security interest created hereunder on such certificate of
title, and (C) deliver to the Collateral Agent copies of all such applications
or other documents filed during such calendar quarter and copies of all such
certificates of title issued during such calendar quarter indicating the
security interest created hereunder in the items of Goods covered thereby.

 

4.5                               Timing and Notice.

 

With respect to any Collateral in existence on the Closing Date, each Grantor
shall comply with the requirements of Section 4 on the date hereof and, with
respect to any Collateral hereafter owned or acquired, such Grantor shall comply
with such requirements within 30 days of Grantor acquiring rights therein.  Each
Grantor shall within 30 days of acquisition inform the Collateral Agent of its
acquisition of any Collateral for which any action is required by Section 4
hereof (including, for the avoidance of doubt, within 30 days from the filing of
any applications for, or the issuance or registration of, any Patents,
Copyrights or Trademarks).  Notwithstanding the foregoing, (i) each Grantor
shall have 30 days from the Closing Date to provide the Collateral Agent (or its
agent, in the case of any Deposit Accounts) with Control over any Investment
Accounts in existence as of the Closing Date, which period may be extended by
the Collateral Agent in its sole discretion and (ii) each Grantor shall have 30
days from the opening of any Investment Account after the Closing Date or from
the acquisition of any Investment Account after the Closing Date, as applicable,
to provide the Collateral Agent (or its agent, in the case of

 

14

--------------------------------------------------------------------------------


 

any Deposit Accounts) with Control over any such Investment Accounts, in each
case which period may be extended by the Collateral Agent in its sole
discretion.

 

SECTION 5.        REPRESENTATIONS AND WARRANTIES.

 

Each Grantor hereby represents and warrants, on the Closing Date and on the date
of each extension of credit under a Third Lien Document, that:

 

5.1                               Grantor Information and Status.

 

(a)           Schedule 5.1(A) (as such Schedule may be amended or supplemented
from time to time) sets forth under the appropriate headings: (1) the full legal
name of such Grantor, (2) the type of organization of such Grantor, (3) the
jurisdiction of organization of such Grantor, (4) its organizational
identification number, if any, and (5) the jurisdiction where the chief
executive office or its sole place of business is located, and Schedule
5.1(B) (as such Schedule may be amended or supplemented from time to time) sets
forth under the appropriate heading, all trade names or other names under which
such Grantor currently conducts business;

 

(b)           except as provided on Schedule 5.1(C), it has not changed its
name, jurisdiction of organization, chief executive office or sole place of
business or its corporate structure in any way (e.g., by merger, consolidation,
change in corporate form or otherwise) and has not done business under any other
name, in each case, within the past five years;

 

(c)           it has not within the last five years become bound (whether as a
result of merger or otherwise) as debtor under a security agreement entered into
by another Person as the debtor (and such Grantor was not a party thereto),
which has not heretofore been terminated other than the agreements identified on
Schedule 5.1(D) hereof (as such Schedule may be amended or supplemented from
time to time);

 

(d)           such Grantor has been duly organized and is validly existing as an
entity of the type as set forth opposite such Grantor’s name on Schedule
5.1(A) solely under the laws of the jurisdiction as set forth opposite such
Grantor’s name on Schedule 5.1(A) and remains duly existing as such.  Such
Grantor has not filed any certificates of dissolution or liquidation, any
certificates of domestication, transfer or continuance in any other
jurisdiction; and

 

(e)           no Grantor is a “transmitting utility” (as defined in
Section 9-102(a)(80) of the UCC).

 

5.2                               Collateral Identification, Special Collateral.

 

(a)           Schedule 5.2 (as such Schedule may be amended or supplemented from
time to time) sets forth as of the date of such Schedule under the appropriate
headings all of such Grantor’s: (1) equity interests in another limited
liability company, general partnership, limited partnership, limited liability
partnership or other partnership, and all shares of capital stock owned by such
Grantor, (2) all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness for borrowed money
having an aggregate value or face amount in

 

15

--------------------------------------------------------------------------------


 

excess of $25,000, including all intercompany notes with another Grantors or any
of its subsidiaries, (3) Securities Accounts other than any Securities Accounts
holding assets with a market value of less than $10,000 individually or $25,000
in the aggregate, (4) Deposit Accounts other than any Deposit Accounts holding
less than $10,000 individually or $25,000 in the aggregate, (5) Commodity
Contracts and Commodity Accounts, (6) United States registrations and issuances
of and applications for Patents, Trademarks, and Copyrights owned by each
Grantor, (7) Patent Licenses, Trademark Licenses, Trade Secret Licenses and
Copyright Licenses, in each case other than licenses or grants of Intellectual
Property entered into in the ordinary course of business and “shrink wrap,”
“click through” or similar license agreements accompanying commercially
available computer software, (8) Commercial Tort Claims other than any
Commercial Tort Claims having a value of less than $10,000 individually and
$25,000 in the aggregate, (9) Letter of Credit Rights for letters of credit
other than any Letters of Credit Rights worth less than $10,000 individually or
$25,000 in the aggregate, and (10) the name and address of any warehouseman,
bailee or other third party in possession of any Inventory, Equipment and other
tangible personal property other than any Inventory, Equipment or other tangible
personal property having a value less than $25,000 individually or $50,000 in
the aggregate.  Within 45 days of the end of each calendar year, each Grantor
shall provide Collateral Agent with a supplement of such Schedule (if necessary)
so such schedule is accurate in all material respects as of the last day of such
calendar year;

 

(b)           none of the Collateral constitutes, or is the Proceeds of,
(1) Farm Products, (2) As-Extracted Collateral, (3) Manufactured Homes,
(4) Health-Care-Insurance Receivables; (5) timber to be cut, or (6) aircraft,
aircraft engines, satellites, ships or railroad rolling stock.  No material
portion of the collateral consists of motor vehicles or other goods subject to a
certificate of title statute of any jurisdiction of the United States;

 

(c)           all information supplied in writing by any Grantor to a Secured
Party with respect to any of the Collateral (in each case taken as a whole with
respect to any particular Collateral) is accurate and complete in all material
respects; provided, however, that information concerning the counter party to
any Patent Licenses, Trademark Licenses, Trade Secret Licenses and Copyright
Licenses is, to the knowledge of such Grantor, accurate and complete in all
material respects;

 

(d)           not more than 10% of the value of all personal property included
in the Collateral is located in any country other than the United States; and

 

(e)           no Excluded Asset is material to the business of such Grantor.

 

5.3                               Ownership of Collateral and Absence of Other
Liens.

 

(a)           it owns the Collateral purported to be owned by it or otherwise
has the rights it purports to have in each item of Collateral (assuming that any
licensor that is the counter party to any Patent Licenses, Trademark Licenses,
Trade Secret Licenses and Copyright Licenses has all rights necessary to grant
such license) and, as to all Collateral whether now existing or hereafter
acquired, developed or created (including by way of lease or license), will
continue to own or have such rights in each item of the Collateral (except as
otherwise permitted by the Third Lien Documents) (assuming that any licensor
that is the counter party to any Patent Licenses, Trademark Licenses, Trade
Secret Licenses and Copyright Licenses has all rights necessary to grant such
license, and limited to the term of such license), in each case free and clear
of any and

 

16

--------------------------------------------------------------------------------


 

all Liens, rights or claims of all other Persons (other than the rights of any
licensor that is the counter party to any Patent Licenses, Trademark Licenses,
Trade Secret Licenses and Copyright Licenses), including, without limitation,
liens arising as a result of such Grantor becoming bound (as a result of merger
or otherwise) as debtor under a security agreement entered into by another
Person other than any Permitted Liens; and

 

(b)           other than any financing statements filed in favor of the
Collateral Agent, no effective financing statement, fixture filing or other
instrument similar in effect under any applicable law covering all or any part
of the Collateral is on file in any filing or recording office except for (x)
financing statements for which duly authorized proper termination statements
have been delivered to the Collateral Agent for filing and (y) financing
statements filed in connection with Permitted Liens.  Other than the Collateral
Agent (or its permitted agent) and any automatic control in favor of a Bank,
Securities Intermediary or Commodity Intermediary maintaining a Deposit Account,
Securities Account or Commodity Contract, no Person that is a “secured party”
(as defined in the UCC) is in Control of any Collateral.

 

5.4                               Status of Security Interest.

 

(a)           upon the filing of financing statements naming each Grantor as
“debtor” and the Collateral Agent as “secured party” and describing the
Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 5.4 hereof (as such Schedule may be amended or supplemented from time
to time), the security interest of the Collateral Agent in all Collateral that
can be perfected by the filing of a financing statement under the Uniform
Commercial Code as in effect in the jurisdiction of such Grantor’s formation
will constitute a valid, perfected, Third Priority Lien with respect to such
Collateral.  Each agreement purporting to give the Collateral Agent (or its
agent) Control over any Collateral that complies with the requirements of the
UCC with respect to Control is effective to establish the Collateral Agent’s (or
its agent’s) Control of the Collateral subject thereto;

 

(b)           to the extent perfection or priority of the security interest
therein is not subject to Article 9 of the UCC, upon proper recordation of the
security interests granted hereunder in Patents, Trademarks, and Copyrights
constituting Collateral registered in the United States in the applicable
intellectual property registries of the United States Patent and Trademark
Office and the United States Copyright Office, as applicable, and payment of
applicable fees, the security interests granted to the Collateral Agent
hereunder in such Patents, Trademarks, and Copyrights constituting Collateral
registered in the United States shall constitute valid, perfected, Third
Priority Liens;

 

(c)           no authorization, consent, approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body or any
other Person is required for either (i) the pledge or grant by any Grantor of
the Liens purported to be created in favor of the Collateral Agent hereunder or
(ii) the exercise by the Collateral Agent of any rights or remedies in respect
of any Collateral in the United States (whether specifically granted or created
hereunder or created or provided for by applicable law), except (A) for the
filings contemplated by Section 4.4(c), Section 5.4(a) or Section 5.4(b), (B)
with respect to the ability of the Collateral Agent to obtain direct payment
from a Governmental Authority, compliance with the Assignment of Claims Act, (C)
as may be required, in connection with the disposition of any Investment Related
Property, by laws generally affecting the offering and sale of Securities and
(D) with respect to the Collateral Agent’s ability to transfer Pledged Equity
Interests in any Person that has

 

17

--------------------------------------------------------------------------------


 

a United States facility security clearance after the occurrence of an event of
default, such reports, filings, authorizations or consents to, from or of the
United States government as may be required for the United States government to
examine whether any foreign ownership control or influence (FOCI) exists, within
the meaning of such term as used in the NISPOM;

 

(d)           to the extent permitted by the Federal Assignment of Claims Act,
the payments due to a Grantor under each Government Contract can be assigned to
the Collateral Agent by complying with the provisions of the Federal Assignment
of Claims Act; and

 

(e)           each Grantor is in compliance with its obligations under Section 4
hereof.

 

5.5                               Goods and Receivables.

 

(a)           each Receivable (i) is and will be the legal, valid and binding
obligation of the Account Debtor in respect thereof, representing an unsatisfied
obligation of such Account Debtor, (ii) is enforceable in accordance with its
terms except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, (iii) is not subject to any
credits, rights of recoupment, setoffs, defenses, taxes, counterclaims (except
with respect to refunds, returns and allowances in the ordinary course of
business and except as permitted by the Revolving Credit Agreement) and (iv) is
in compliance in all material respects with all applicable laws, whether
federal, state, local or foreign; and

 

(b)           no Goods now or hereafter produced by any Grantor and included in
the Collateral have been or will be produced in violation of the requirements of
the Fair Labor Standards Act, as amended, or the rules and regulations
promulgated thereunder.

 

5.6                               Pledged Equity Interests, Investment Related
Property.

 

(a)           it is the record and beneficial owner of the Pledged Equity
Interests free of all Liens, rights or claims of other Persons other than
Permitted Liens (including Liens securing First Lien Obligations, Second Lien
Obligations and Third Lien Obligations) and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests;

 

(b)           except as set forth on Schedule 5.6, no consent of any Person
including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary or advisable in connection with the creation, perfection or Third
Priority status of the security interest of the Collateral Agent in any Pledged
Equity Interests or the exercise by the Collateral Agent of the voting or other
rights provided for in this Agreement or the exercise of remedies in respect
thereof except such as have been obtained;

 

(c)           all of the Pledged LLC Interests (other than the DPT LLC
Interests) and Pledged Partnership Interests are or represent interests that by
their terms provide that they are securities governed by the uniform commercial
code of an applicable jurisdiction; and

 

18

--------------------------------------------------------------------------------


 

(d)           Grantor has caused each partnership or limited liability company
that is a Subsidiary of such Grantor and has issued Pledged Equity Interests to
amend its partnership agreement or limited liability company agreement to
include the following provision:  “Notwithstanding any other provision of this
agreement, in the event that a Third Lien Event of Default (as defined in the
Third Lien Pledge and Security Agreement dated as of August 18, 2014 among Alion
Science and Technology Corporation, the subsidiaries of Alion Science and
Technology Corporation from time to time party thereto and Wilmington Trust,
National Association, as collateral agent thereunder (together with its
successors and assigns, the “Collateral Agent”)) shall have occurred and be
continuing and the Collateral Agent shall exercise any of its rights and
remedies with respect to equity interests in the company, then each
[member][partner] hereby irrevocably consents to the transfer of any equity
interest and all related management and other rights in the company to the
Collateral Agent or any designee of the Collateral Agent.   The Collateral Agent
is a third party beneficiary of this provision and this provision cannot be
amended or repealed without the consent of the Collateral Agent until the
Discharge of Third Lien Obligations (as defined in the Intercreditor Agreement
referred to in such Third Lien Pledge and Security Agreement).”

 

5.7                               Intellectual Property.

 

(a)           it is the sole and exclusive owner of the entire right, title, and
interest in and to all Intellectual Property of such Grantor that is listed on
Schedule 5.2(II) (as such Schedule may be amended or supplemented from time to
time), and owns or (assuming that any licensor that is the counterparty to any
Patent Licenses, Trademark Licenses, Trade Secret Licenses and Copyright
Licenses has all rights necessary to grant such license, and limited to the term
of such license) has the valid right to use, all Material Intellectual Property,
free and clear of all Liens, claims and licenses, except for Permitted Liens,
licenses in the ordinary course of business, the licenses set forth on Schedule
5.2(II) (as such Schedule may be amended or supplemented from time to time) and
restrictions where such use would otherwise be a Regulatory Exception;

 

(b)           all Material Intellectual Property owned by such Grantor is
subsisting and has not been adjudged invalid or unenforceable, in whole or in
part, nor, in the case of Patents, is any of the Intellectual Property the
subject of a reexamination proceeding, and with respect to Patents, Copyrights
and Trademarks owned by such Grantor for which registration has been obtained by
it or an application is pending and, which in Grantor’s reasonable business
judgment, has decided to maintain in subsistence, has performed all acts and has
paid all renewal, maintenance, and other fees and taxes required to maintain
each and every such registration and application of Copyrights, Patents and
Trademarks of such Grantor constituting Material Intellectual Property in full
force and effect;

 

(c)           no holding, decision, ruling, or judgment adversely affecting the
validity, enforceability or scope of any Material Intellectual Property of a
Grantor or a Grantor’s right to own or use such Material Intellectual Property
has been rendered in any action or proceeding before any court or administrative
authority challenging the validity, enforceability, or scope of, or such
Grantor’s right to register, own or use, any Material Intellectual Property of
such Grantor, and to such Grantor’s knowledge no such action or proceeding is
pending or threatened;

 

(d)           all registrations, issuances and applications for Copyrights,
Patents and Trademarks of such Grantor are standing in the name of such Grantor,
and none of the Trademarks, Patents, Copyrights or Trade Secrets owned by such
Grantor that constitute Material

 

19

--------------------------------------------------------------------------------


 

Intellectual Property has been exclusively licensed by such Grantor to any third
party, except as disclosed in Schedule 5.2(II) (as such Schedule may be amended
or supplemented from time to time), and all exclusive Copyright Licenses
constituting Material Intellectual Property in respect of registered Copyrights
have been properly recorded in the U.S. Copyright Office or, where appropriate,
any foreign counterpart, except that (A) computer software and other Trade
Secrets may be withheld from said registration where: (i) in Grantor’s
reasonable business judgment, such item should be protected as a Trade Secret;
and (ii) Grantor promptly discloses said decision in writing to Collateral
Agent, and (B) no registration is required if it would be a Regulatory
Exception;

 

(e)           all Copyrights owned by such Grantor that constitute Material
Intellectual Property have been registered with the United States Copyright
Office or, where appropriate, any foreign counterpart except that Copyrights in
computer software and other Trade Secrets have not been registered where: (i) in
Grantor’s reasonable business judgment, such item should be protected as a Trade
Secret; or (ii) such registration would create a Regulatory Exception;

 

(f)            such Grantor has not made a previous assignment, sale, transfer
of ownership rights, exclusive license, or similar arrangement constituting a
present or future assignment, sale, transfer of ownership rights, exclusive
license or similar arrangement of any Material Intellectual Property that has
not been terminated or released, other than in connection with Material
Intellectual Property developed under a Government Contract;

 

(g)           such Grantor has been using appropriate statutory notice of
registration in connection with its use of registered Trademarks and proper
marking practices in connection with its use of Patents, and appropriate notice
of copyright in connection with the publication of Copyrights that in each case
constitute Material Intellectual Property;

 

(h)           such Grantor has taken commercially reasonable steps to protect
the confidentiality of its Trade Secrets constituting Material Intellectual
Property;

 

(i)            such Grantor has in place contractual obligations regarding the
nature and quality of all products sold and all services rendered under or in
connection with all Trademarks Licenses in which such Grantor is the licensor;

 

(j)            no claim has been made in writing that remains unresolved that
the use of any Material Intellectual Property owned by such Grantor infringes,
misappropriates, dilutes or otherwise violates the asserted rights of any other
Person, and no written demand that such Grantor enter into a license or
co-existence agreement has been made but not resolved;

 

(k)           to such Grantor’s knowledge, no Person is infringing,
misappropriating, diluting or otherwise violating any rights in any Material
Intellectual Property owned by such Grantor; and

 

(l)            no settlement or consents, covenants not to sue, co-existence
agreements, non-assertion assurances, or releases have been entered into by such
Grantor or bind such Grantor in a manner that is reasonably likely to materially
and adversely affect such Grantor’s rights to own, license or use any Material
Intellectual Property as currently used in its business.

 

20

--------------------------------------------------------------------------------


 

SECTION 6.        COVENANTS AND AGREEMENTS.

 

Each Grantor hereby covenants and agrees that:

 

6.1                               Grantor Information and Status.

 

(a)           Without limiting any prohibitions or restrictions on mergers or
other transactions set forth in the Third Lien Documents, it shall not change
such Grantor’s name, corporate structure by merger, consolidation or change in
jurisdiction of organization, sole place of business if it is not a registered
organization (as defined in the UCC) (or principal residence if such Grantor is
a natural person), chief executive office or organizational identification
number, or establish any trade names, unless it shall have (a) notified the
Collateral Agent in writing at least 10 days prior to any such change or
establishment, identifying such new proposed name, corporate structure, sole
place of business (or principal residence if such Grantor is a natural person),
chief executive office, jurisdiction of organization or trade name and providing
such other information in connection therewith as the Collateral Agent may
reasonably request and (b) taken all actions necessary or advisable to maintain
the continuous validity, perfection and the same priority of the Collateral
Agent’s security interest in the Collateral granted or intended to be granted
and agreed to hereby, which in the case of any merger or other change in
corporate structure shall include, without limitation, executing and delivering
to the Collateral Agent a completed Pledge Supplement together with all
Supplements to Schedules thereto, upon completion of such merger or other change
in corporate structure confirming the grant of the security interest hereunder.

 

6.2                               Collateral Identification; Special Collateral.

 

(a)           in the event that it hereafter acquires any Collateral of a type
described in Section 5.2(b) hereof, it shall promptly notify the Collateral
Agent thereof in writing and take such actions and execute such documents and
make such filings all at Grantor’s expense as the Collateral Agent may
reasonably request in order to ensure that the Collateral Agent has a valid,
perfected, Third Priority Lien in such Collateral.  Notwithstanding the
foregoing, no Grantor shall be required to notify the Collateral Agent or take
any such action unless such Collateral is of a material value or is material to
such Grantor’s business.

 

(b)           in the event that it hereafter acquires or has any Commercial Tort
Claim in excess of $100,000 individually or $250,000 in the aggregate it shall
deliver to the Collateral Agent a completed Pledge Supplement together with all
Supplements to Schedules thereto, identifying such new Commercial Tort Claims.

 

6.3                               Ownership of Collateral and Absence of Other
Liens.

 

(a)           except for the security interest created by this Agreement, it
shall not create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall defend the
Collateral against all Persons (other than the holder of a Permitted Lien) at
any time claiming any interest therein;

 

21

--------------------------------------------------------------------------------


 

(b)           upon such Grantor or any officer of such Grantor obtaining
knowledge thereof, it shall promptly notify the Collateral Agent in writing of
any event that is reasonably likely to have a Material Adverse Effect on the
value of the Collateral or any material portion thereof, the ability of any
Grantor or the Collateral Agent to dispose of the Collateral or any material
portion thereof, or the rights and remedies of the Collateral Agent in relation
thereto, including, without limitation, the levy of any legal process against
the Collateral or any material portion thereof;  and

 

(c)           it shall not sell, transfer or assign (by operation of law or
otherwise) or exclusively license to another Person any Collateral except as
otherwise permitted by the Third Lien Documents.

 

6.4                               Status of Security Interest.

 

(a)           Subject to the limitations set forth in subsection (b) of this
Section 6.4, each Grantor shall maintain the security interest of the Collateral
Agent hereunder in all Collateral as valid, perfected, Third Priority Liens.

 

(b)           Notwithstanding the foregoing, no Grantor shall be required to
take any action to perfect any Collateral that can only be perfected by (i)
Control, (ii) foreign filings (including foreign filings with respect to
Intellectual Property) or (iii) filings with registrars of motor vehicles or
similar governmental authorities with respect to goods covered by a certificate
of title, in each case for clauses (i) and (iii) except as and to the extent
specified in Section 4 hereof.

 

6.5                               Goods and Receivables.

 

(a)           it shall not deliver any Document evidencing any Equipment and
Inventory to any Person other than the issuer of such Document to claim the
Goods evidenced therefor or the Collateral Agent;

 

(b)           if any Equipment or Inventory in excess of $100,000 individually
or $250,000 in the aggregate is in possession or control of any warehouseman,
bailee or other third party (other than a Consignee under a Consignment for
which such Grantor is the Consignor), each Grantor shall join with the
Collateral Agent in notifying the third party of the Collateral Agent’s security
interest and obtaining an acknowledgment from the third party that it is holding
the Equipment and Inventory for the benefit of the Collateral Agent and will
permit the Collateral Agent to have access to Equipment or Inventory for
purposes of inspecting such Collateral or, following the occurrence and during
the continuance of a Third Lien Event of Default, to remove same from such
premises if the Collateral Agent so elects; and with respect to any Goods in
excess of $100,000 individually or $250,000 in the aggregate subject to a
Consignment for which such Grantor is the Consignor, Grantor shall file
appropriate financing statements against the Consignee and take such other
action as may be necessary to ensure that the Grantor has a valid, perfected,
Third Priority Lien in such Goods;

 

(c)           it shall keep and maintain at its own cost and expense
satisfactory and complete records of its Receivables, including, but not limited
to, the originals of all

 

22

--------------------------------------------------------------------------------


 

documentation with respect to all such Receivables and records of all payments
received and all credits granted on the Receivables, all merchandise returned
and all other dealings therewith;

 

(d)           other than in the ordinary course of business (i) it shall not
amend, modify, terminate or waive any provision of any Receivable it owns in any
manner which could reasonably be expected to have a material adverse effect on
the value of such Receivable; (ii) following and during the continuation of a
Third Lien Event of Default, such Grantor shall not (w) grant any extension or
renewal of the time of payment of any of its Receivables, (x) compromise or
settle any dispute, claim or legal proceeding with respect to any of its
Receivables for less than the total unpaid balance thereof, (y) release, wholly
or partially, any Person liable for the payment thereof, or (z) allow any credit
or discount thereon; and

 

(e)           the Collateral Agent shall have the right at any time to notify,
or require any Grantor to notify, any Account Debtor of the Collateral Agent’s
security interest in the Receivables and any Supporting Obligation and, in
addition, at any time following the occurrence and during the continuation of a
Third Lien Event of Default, the Collateral Agent may:  (i) direct the Account
Debtors under any Receivables to make payment of all amounts due or to become
due to such Grantor thereunder directly to the Collateral Agent (or its agent);
(ii) notify, or require any Grantor to notify, each Person maintaining a lockbox
or similar arrangement to which Account Debtors under any Receivables have been
directed to make payment to remit all amounts representing collections on checks
and other payment items from time to time sent to or deposited in such lockbox
or other arrangement directly to the Collateral Agent (or its agent); and (iii)
enforce, at the expense of such Grantor, collection of any such Receivables and
to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done.  If the
Collateral Agent notifies any Grantor that it has elected to collect the
Receivables in accordance with the preceding sentence, any payments of
Receivables received by such Grantor shall be forthwith (and in any event within
two Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent (or its agent) if required, in
the Collateral Account maintained under the sole dominion and control of the
Collateral Agent (or its agent), and until so turned over, all amounts and
proceeds (including checks and other instruments) received by such Grantor in
respect of the Receivables, any Supporting Obligation or Collateral Support
shall be received in trust for the benefit of the Collateral Agent hereunder and
shall be segregated from other funds of such Grantor and such Grantor shall not
adjust, settle or compromise the amount or payment of any Receivable, or release
wholly or partly any Account Debtor or obligor thereof, or allow any credit or
discount thereon.

 

6.6                               Pledged Equity Interests, Investment Related
Property.

 

(a)           except as provided in the next sentence, in the event such Grantor
receives any dividends, interest or distributions on any Pledged Equity Interest
or other Investment Related Property, upon the merger, consolidation,
liquidation or dissolution of any issuer of any Pledged Equity Interest or
Investment Related Property, then (i) such dividends, interest or distributions
and securities or other property shall be included in the definition of
Collateral without further action and (ii) such Grantor shall promptly take all
steps, if any, necessary or advisable to ensure the validity, perfection,
priority and, if applicable, control of the Collateral Agent over such
Investment Related Property (including, without limitation, delivery thereof to
the Collateral Agent) and pending any such action such Grantor shall be deemed
to hold such dividends, interest, distributions, securities or other property in
trust for the benefit of

 

23

--------------------------------------------------------------------------------


 

the Collateral Agent and shall segregate such dividends, distributions,
Securities or other property from all other property of such Grantor. 
Notwithstanding the foregoing, so long as no Third Lien Event of Default shall
have occurred and be continuing, the Collateral Agent authorizes each Grantor to
retain all dividends and distributions permitted by the Third Lien Documents;

 

(b)           Voting .

 

(i)            So long as no Third Lien Event of Default shall have occurred and
be continuing, except as otherwise provided under the covenants and agreements
relating to Investment Related Property in this Agreement or elsewhere herein or
in the Third Lien Documents, each Grantor shall be entitled to exercise or
refrain from exercising any and all voting and other consensual rights
pertaining to the Investment Related Property or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Third Lien
Documents; provided, no Grantor shall exercise or refrain from exercising any
such right in a manner inconsistent with this Agreement and the other Third Lien
Documents; and

 

(ii)           Upon the occurrence and during the continuation of a Third Lien
Event of Default:

 

(1)                                 all rights of such Grantor to exercise or
refrain from exercising the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant hereto shall cease and all such
rights shall thereupon become vested in the Collateral Agent who shall thereupon
have the sole right to exercise such voting and other consensual rights; and

 

(2)                                 in order to permit the Collateral Agent to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive hereunder: (1) each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the Collateral
Agent all proxies, dividend payment orders and other instruments as the
Collateral Agent may from time to time reasonably request and (2) each Grantor
acknowledges that the Collateral Agent may utilize the power of attorney set
forth in Section 8.1.

 

(c)           except as expressly permitted by the Third Lien Documents, without
the prior written consent of the Collateral Agent, it shall not vote to enable
or take any other action to: (i) amend or terminate any partnership agreement,
limited liability company agreement, certificate of incorporation, by-laws or
other organizational documents in any way that materially and adversely affects
the rights of such Grantor with respect to any Investment Related Property
(other than the DPT LLC Interests) or materially and adversely affects the
validity, perfection or priority of the Collateral Agent’s security interest,
(ii) permit any issuer of any Pledged Equity Interest to issue any additional
stock, partnership interests, limited liability company interests or other
Equity Interests of any nature or to issue securities convertible into or
granting the right of purchase or exchange for any stock or other Equity
Interest of any nature of such issuer, (iii) other than as permitted under the
Third Lien Documents, permit any issuer of any Pledged Equity Interest to
dispose of all or a material portion of their assets, (iv) waive any default
under or breach of any terms of organizational document relating to the issuer
of any Pledged Equity Interest or the terms of any Pledged Debt, or (v) cause
any issuer of any Pledged Partnership Interests or Pledged LLC Interests which
are not securities (for purposes of the UCC) on the date

 

24

--------------------------------------------------------------------------------


 

hereof to elect or otherwise take any action to cause such Pledged Partnership
Interests or Pledged LLC Interests to be treated as securities for purposes of
the UCC; provided, however, notwithstanding the foregoing, if any issuer of any
Pledged Partnership Interests or Pledged LLC Interests takes any such action in
violation of the foregoing in this clause (c), such Grantor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps reasonably necessary or advisable to establish
the Collateral Agent’s “control” thereof;  and

 

(d)           except as expressly permitted by the Third Lien Documents, without
the prior written consent of the Collateral Agent, it shall not permit any
issuer of any Pledged Equity Interest to merge or consolidate unless (i) such
issuer creates a security interest that is perfected by a filed financing
statement (that is not effective solely under section 9-508 of the UCC) in
collateral in which such new debtor has or acquires rights, (ii) all the
outstanding capital stock or other Equity Interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
is, upon such merger or consolidation, pledged hereunder and no cash, securities
or other property is distributed in respect of the outstanding Equity Interests
of any other constituent Grantor; provided that if the surviving or resulting
Grantors upon any such merger or consolidation involving an issuer which is a
Foreign Subsidiary or Disregarded Domestic Subsidiary, then such Grantor shall
only be required to pledge Equity Interests in accordance with Section 2.2 and
(iii) Grantor promptly complies with the delivery and control requirements of
Section 4.

 

6.7                               Intellectual Property.

 

(a)           it shall not do any act or omit to do any act whereby any Material
Intellectual Property will lapse, or become abandoned, canceled, dedicated to
the public or unenforceable, or which would adversely affect the validity or
enforceability of the security interest granted therein, except where, in
Grantor’s reasonable business judgment, such change in status will not
materially and adversely affect Grantor’s business or the costs of enforcement
are greater than the economic value to the Grantor’s business;

 

(b)           it shall not, with respect to any Trademarks constituting Material
Intellectual Property, fail to maintain the level of the quality of products
sold and services rendered under any of such Trademark by it at a level at least
substantially consistent with the quality of such products and services as of
the date hereof;

 

(c)           it shall, within 30 days of the creation or acquisition or
exclusive license of any copyrightable work of authorship that is included in
the Material Intellectual Property owned by such Grantor, apply to register the
Copyright in the United States Copyright Office or, where appropriate, any
foreign counterpart and, in the case of an exclusive Copyright License in
respect of a registered Copyright, record such license, in the United States
Copyright Office or, where appropriate, any foreign counterpart, except that (A)
computer software and other Trade Secrets may be withheld from said registration
where: (i) in Grantor’s reasonable business judgment, such item should be
protected as a Trade Secret and (ii) Grantor promptly discloses said decision in
writing to Collateral Agent, and (B) no registration is required if it would be
a Regulatory Exception;

 

(d)           it shall notify the Collateral Agent within a reasonable period of
knowing that any item of Material Intellectual Property owned by such Grantor is
reasonably likely to

 

25

--------------------------------------------------------------------------------


 

become (i) abandoned or dedicated to the public or placed in the public domain,
(ii) invalid or unenforceable, (iii) subject to any adverse determination or
development regarding such Grantor’s ownership, registration or use or the
validity or enforceability of such item of Intellectual Property (including the
institution of, or any adverse development with respect to, any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court) or (iv) the subject of any reversion or termination rights;

 

(e)           it shall take commercially reasonable steps, to pursue any
application and maintain any registration or issuance of each Trademark, Patent,
and Copyright owned by such Grantor and constituting Material Intellectual
Property which in Grantor’s reasonable business judgment, it has decided to
maintain in subsistence;

 

(f)            it shall use commercially reasonable efforts so as not to permit
the inclusion in any contract to which it hereafter becomes a party of any
provision that materially impairs or prevents the creation of a security
interest in, or the assignment of, such Grantor’s rights and interests in any
property included within the definitions of any Material Intellectual Property
that constitutes Collateral acquired under such contracts;

 

(g)           in the event that any Material Intellectual Property owned by such
Grantor is infringed, misappropriated, diluted or otherwise violated by a third
party, upon learning of such, such Grantor shall take commercially reasonable
actions to stop such infringement, misappropriation, dilution or other violation
and protect its rights in such Material Intellectual Property;

 

(h)           it shall take commercially reasonably steps to protect the secrecy
of material Trade Secrets owned by it;

 

(i)            it shall use required statutory notices in connection with its
use of any of the Material Intellectual Property; and

 

(j)            it shall continue to collect, at its own expense, all amounts due
or to become due to such Grantor in respect of the license by such Grantor of
the Material Intellectual Property or any portion thereof owned by it.  In
connection with such collections, such Grantor may take (and, at the Collateral
Agent’s reasonable direction, shall take) such action as such Grantor or the
Collateral Agent may deem reasonably necessary or advisable to enforce
collection of such amounts.  Notwithstanding the foregoing, the Collateral Agent
shall have the right upon a Third Lien Event of Default, to notify, or require
any Grantor to notify, any obligors with respect to any such amounts of the
existence of the security interest created hereby.  In connection with such
collections, such Grantor may take (and, at the Collateral Agent’s reasonable
direction, shall take) such action as such Grantor or the Collateral Agent may
deem reasonably necessary or advisable to enforce collection of such amounts. 
Notwithstanding the foregoing, the Collateral Agent shall have the right at any
time, to notify, or require any Grantor to notify, any obligors with respect to
any such amounts of the existence of the security interest created hereby.

 

26

--------------------------------------------------------------------------------


 

SECTION 7.        FURTHER ASSURANCES; ADDITIONAL GRANTORS.

 

7.1                               Further Assurances.

 

(a)           Each Grantor agrees that from time to time, at the expense of such
Grantor, that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Collateral Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, each Grantor
shall:

 

(i)            file such financing or continuation statements, or amendments
thereto, record security interests in Intellectual Property constituting
Collateral and execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices, as may be necessary or desirable,
or as the Collateral Agent may reasonably request, in order to effect, reflect,
perfect and preserve the security interests granted or purported to be granted
hereby, subject to the limitations contained herein and in the First Lien
Documents, Second Lien Documents and Third Lien Documents;

 

(ii)           take all actions necessary to ensure the recordation of
appropriate evidence of the liens and security interest granted hereunder in any
registered Intellectual Property with the United States Patent and Trademark
Office, the United States Copyright Office and the various Secretaries of State;

 

(iii)          at any reasonable time, upon two Business Days’ prior notice from
the Collateral Agent, allow inspection of the Collateral by the Collateral
Agent, or persons designated by the Collateral Agent;

 

(iv)          at the Collateral Agent’s request, appear in and defend any action
or proceeding that may materially and adversely affect such Grantor’s title to
or the Collateral Agent’s security interest in all or any part of the
Collateral; and

 

(v)           furnish the Collateral Agent with such information regarding the
Collateral, including, without limitation, the location thereof, as the
Collateral Agent may reasonably request from time to time, subject to the
Regulatory Exception.

 

(b)           Each Grantor hereby authorizes the Collateral Agent to file a
Record or Records, including, without limitation, financing or continuation
statements, Intellectual Property Security Agreements and amendments and
supplements to any of the foregoing, in any jurisdictions and with any filing
offices as the Collateral Agent may determine, in its sole discretion, are
necessary or advisable to perfect or otherwise protect the security interest
granted to the Collateral Agent herein.  Such financing statements may describe
the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Collateral Agent may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent herein, including,
without limitation, describing such property as “all assets, whether now owned
or hereafter acquired, developed or created” or words of similar effect.  Each
Grantor shall furnish to the Collateral Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Collateral Agent may reasonably
request, all in reasonable detail.

 

(c)           Each Grantor hereby authorizes the Collateral Agent to modify this
Agreement after obtaining such Grantor’s written approval of or signature to
such modification

 

27

--------------------------------------------------------------------------------


 

by amending Schedule 5.2 (as such Schedule may be amended or supplemented from
time to time) to include reference to any right, title or interest in any
existing Intellectual Property or any Intellectual Property acquired or
developed by any Grantor after the execution hereof or to delete any reference
to any right, title or interest in any Intellectual Property in which any
Grantor no longer has or claims any right, title or interest.

 

7.2                               Additional Grantors.

 

From time to time subsequent to the date hereof, additional Persons may become
parties hereto as additional Grantors (each, an “Additional Grantor”), by
executing a Pledge Supplement.  Upon delivery of any such Pledge Supplement to
the Collateral Agent, notice of which is hereby waived by Grantors, each
Additional Grantor shall be a Grantor and shall be as fully a party hereto as of
the date of such Pledge Supplement as if Additional Grantor were an original
signatory hereto.  Each Grantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Grantor hereunder.  This Agreement shall be fully effective as to any
Grantor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Grantor hereunder.

 

SECTION 8.        COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

 

8.1                               Power of Attorney.

 

Each Grantor hereby irrevocably appoints the Collateral Agent (such appointment
being coupled with an interest) as such Grantor’s attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such
Grantor, the Collateral Agent or otherwise, from time to time in the Collateral
Agent’s discretion to take any action and to execute any instrument that the
Collateral Agent may deem reasonably necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation, the following:

 

(a)           upon the occurrence and during the continuance of any Third Lien
Event of Default, to obtain and adjust insurance required to be maintained by
such Grantor or paid to the Collateral Agent pursuant to any of the Third Lien
Documents or the Intercreditor Agreement;

 

(b)           upon the occurrence and during the continuance of any Third Lien
Event of Default, to ask for, demand, collect, sue for, recover, compound,
receive and give acquittance and receipts for moneys due and to become due under
or in respect of any of the Collateral;

 

(c)           upon the occurrence and during the continuance of any Third Lien
Event of Default, to receive, endorse and collect any drafts or other
instruments, documents and chattel paper in connection with clause (b) above;

 

(d)           upon the occurrence and during the continuance of any Third Lien
Event of Default, to file any claims or take any action or institute any
proceedings that the Collateral Agent may deem necessary or advisable for the
collection of any of the Collateral or otherwise to enforce the rights of the
Collateral Agent with respect to any of the Collateral;

 

(e)           to prepare and file any UCC financing statements against such
Grantor as debtor;

 

28

--------------------------------------------------------------------------------


 

(f)            to prepare, sign, and file for recordation in any intellectual
property registry, appropriate evidence of the lien and security interest
granted herein in any Intellectual Property in the name of such Grantor as
debtor;

 

(g)           to take or cause to be taken all actions necessary to perform or
comply or cause performance or compliance with the terms of this Agreement,
including, without limitation, access to pay or discharge taxes or Liens (other
than Permitted Liens) levied or placed upon or threatened in writing against the
Collateral, and which the applicable Grantor has not paid or discharged when
required hereunder or under the Third Lien Documents, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by the
Collateral Agent in its sole discretion, any such payments made by the
Collateral Agent to become obligations of such Grantor to the Collateral Agent,
due and payable immediately without demand; and

 

(h)           upon the occurrence and during the continuance of any Third Lien
Event of Default, generally to sell, transfer, lease, license, pledge, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Collateral Agent were the absolute owner thereof
for all purposes, and to do, at the Collateral Agent’s option and such Grantor’s
expense, at any time or from time to time, all acts and things that the
Collateral Agent deems reasonably necessary to protect, preserve or realize upon
the Collateral and the Collateral Agent’s security interest therein in order to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

8.2                               No Duty on the Part of Collateral Agent or
Secured Parties.

 

The powers conferred on the Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent or any other Secured Party to exercise any such
powers.  The Collateral Agent and the other Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

 

SECTION 9.        REMEDIES.

 

9.1                               Generally.

 

(a)           If any Third Lien Event of Default shall have occurred and be
continuing, the Collateral Agent may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it at law or in equity, all the rights and remedies of the
Collateral Agent on default under the UCC (whether or not the UCC applies to the
affected Collateral) to collect, enforce or satisfy any Secured Obligations then
owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:

 

(i)            require any Grantor to, and each Grantor hereby agrees that it
shall at its expense and promptly upon request of the Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place to be designated
by the Collateral Agent that is reasonably convenient to both parties;

 

29

--------------------------------------------------------------------------------


 

(ii)           enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;

 

(iii)          prior to the disposition of the Collateral, store, process,
repair or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent the Collateral Agent deems appropriate;
and

 

(iv)          without notice except as specified below or under the UCC, sell,
assign, lease, license (on an exclusive or nonexclusive basis) or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable.

 

(b)           The Collateral Agent or any other Secured Party may be the
purchaser of any or all of the Collateral at any public or private (to the
extent the portion of the Collateral being privately sold is of a kind that is
customarily sold on a recognized market or the subject of widely distributed
standard price quotations) sale in accordance with the UCC and the Collateral
Agent, as collateral agent for and representative of the Secured Parties, shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale.  Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.  Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least 10 days notice to such Grantor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification.  The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets.  As long as the terms of any private
sale of Collateral is commercially reasonable, each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.  If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency.  Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to

 

30

--------------------------------------------------------------------------------


 

their stated maturities.  Nothing in this Section shall in any way limit the
rights of the Collateral Agent hereunder.

 

(c)           The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral.  The Collateral Agent may specifically disclaim
or modify any warranties of title or the like.  This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.

 

(d)           The Collateral Agent shall have no obligation to marshal any of
the Collateral.

 

9.2                               Application of Proceeds.

 

All proceeds received by the Collateral Agent in respect of any sale, any
collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Collateral Agent in accordance with
the Intercreditor Agreement.

 

9.3                               Sales on Credit.

 

If Collateral Agent sells any of the Collateral upon credit, Grantor will be
credited only with payments actually made by purchaser and received by
Collateral Agent and applied to indebtedness of the purchaser.  In the event the
purchaser fails to pay for the Collateral, Collateral Agent may resell the
Collateral and Grantor shall be credited with proceeds of the sale.

 

9.4                               Investment Related Property.

 

Each Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Investment Related
Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it.  If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may reasonably request in order to determine
the number and nature of interest, shares or other instruments included in the
Investment Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

31

--------------------------------------------------------------------------------


 

9.5                               Grant of Intellectual Property License.

 

Solely for the purpose of enabling the Collateral Agent, during the continuance
of a Third Lien Event of Default, to exercise rights and remedies under Section
9 hereof at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, each Grantor hereby
grants to the Collateral Agent, to the extent assignable, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to such Grantor), subject to sufficient rights to quality control
and inspection in favor of such Grantor to avoid the risk of invalidation of
such Intellectual Property, and subject to Collateral Agent’s use of all
required statutory notices, and, in the case of Trade Secrets, written
confidentiality agreement, to use, assign, license or sublicense any of the
Intellectual Property now owned or hereafter acquired or owned by such Grantor,
wherever the same may be located, other than Intellectual Property which the
public disclosure of which would result in a Regulatory Exception, provided that
such Grantor shall provide notice to Collateral Agent of any such determination
along with such additional information as the Collateral Agent may reasonably
request to verify to their satisfaction that such information is subject to a
Regulatory Exception.

 

9.6                               Intellectual Property.

 

(a)           Anything contained herein to the contrary notwithstanding, in
addition to the other rights and remedies provided herein, upon the occurrence
and during the continuation of a Third Lien Event of Default:

 

(i)            the Collateral Agent shall have the right (but not the
obligation) to bring suit or otherwise commence any action or proceeding in the
name of any Grantor, the Collateral Agent or otherwise, in the Collateral
Agent’s reasonable discretion, to enforce any Intellectual Property owned by
such Grantor, in which event such Grantor shall, at the request of the
Collateral Agent, do any and all lawful acts and execute any and all documents
reasonably required by the Collateral Agent in aid of such enforcement, and such
Grantor shall promptly, upon demand, reimburse and indemnify the Collateral
Agent as provided in Section 12 hereof in connection with the exercise of its
rights under this Section 9.6;

 

(ii)           upon written demand from the Collateral Agent, each Grantor shall
grant, assign, convey or otherwise transfer to the Collateral Agent or such
Collateral Agent’s designee all of such Grantor’s right, title and interest in
and to any Intellectual Property that is Collateral and shall execute and
deliver to the Collateral Agent such documents as are necessary or appropriate
to carry out the intent and purposes of this Agreement;

 

(iii)          each Grantor agrees that such an assignment and/or recording
shall be applied to reduce the Secured Obligations outstanding only to the
extent that the Collateral Agent (or any other Secured Party) receives cash
proceeds in respect of the sale of, or other realization upon, any such
Intellectual Property;

 

(iv)          within five Business Days after written notice from the Collateral
Agent, each Grantor shall make available to the Collateral Agent, to the extent
within such Grantor’s power and authority, such personnel in such Grantor’s
employ, to permit such Grantor to continue, directly or indirectly, to produce,
advertise and sell the

 

32

--------------------------------------------------------------------------------


 

products and services sold or delivered by such Grantor under or in connection
with any Trademarks or Trademark Licenses, such persons to be available to
perform their prior functions on the Collateral Agent’s behalf and to be
compensated by the Collateral Agent at such Grantor’s expense on a per diem, pro
rata basis consistent with the salary and benefit structure applicable to each;
and

 

(v)           the Collateral Agent shall have the right to notify, or require
each Grantor to notify, any obligors with respect to amounts due or to become
due to such Grantor in respect of any Intellectual Property of such Grantor, of
the existence of the security interest created herein, to direct such obligors
to make payment of all such amounts directly to the Collateral Agent, and, upon
such notification and at the expense of such Grantor, to enforce collection of
any such amounts and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done;

 

(1)                                 all amounts and proceeds (including checks
and other instruments) received by Grantor in respect of amounts due to such
Grantor in respect of the Collateral or any portion thereof shall be received in
trust for the benefit of the Collateral Agent hereunder, shall be segregated
from other funds of such Grantor and shall be forthwith paid over or delivered
to the Collateral Agent in the same form as so received (with any necessary
endorsement) to be held as cash Collateral and applied as provided by Section
9.7 hereof; and

 

(2)                                 Grantor shall not adjust, settle or
compromise the amount or payment of any such amount or release wholly or partly
any obligor with respect thereto or allow any credit or discount thereon.

 

(b)           If (i) a Third Lien Event of Default shall have occurred and, by
reason of cure, waiver, modification, amendment or otherwise, no longer be
continuing, (ii) no other Third Lien Event of Default shall have occurred and be
continuing, (iii) an assignment or other transfer to the Collateral Agent of any
rights, title and interests in and to any Intellectual Property of such Grantor
shall have been previously made and shall have become absolute and effective,
and (iv) the Secured Obligations shall not have become immediately due and
payable, upon the written request of any Grantor, the Collateral Agent shall
promptly execute and deliver to such Grantor, at such Grantor’s sole cost and
expense, such assignments or other transfer as may be necessary to reassign to
such Grantor any such rights, title and interests as may have been assigned to
the Collateral Agent as aforesaid, subject to any disposition thereof that may
have been made by the Collateral Agent; provided, after giving effect to such
reassignment, the Collateral Agent’s security interest granted pursuant hereto,
as well as all other rights and remedies of the Collateral Agent granted
hereunder, shall continue to be in full force and effect; provided, further, the
rights, title and interests so reassigned shall be free and clear of any other
Liens granted by or on behalf of the Collateral Agent and the Secured Parties.

 

9.7                               Cash Proceeds; Deposit Accounts.

 

(a)   If any Third Lien Event of Default shall have occurred and be continuing,
in addition to the rights of the Collateral Agent specified in Section 6.5 with
respect to payments of Receivables, all proceeds of any Collateral received by
any Grantor consisting of cash, checks and other near-cash items (collectively,
“Cash Proceeds”) shall be held by such Grantor in trust for the Collateral
Agent, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Collateral Agent in the exact
form received by such

 

33

--------------------------------------------------------------------------------


 

Grantor (duly indorsed by such Grantor to the Collateral Agent, if required) and
held by the Collateral Agent in the Collateral Account maintained under the sole
dominion and control of the Collateral Agent.  Any Cash Proceeds received by the
Collateral Agent (whether from a Grantor or otherwise) may, in the sole
discretion of the Collateral Agent, (A) be held by the Collateral Agent for the
ratable benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) and/or (B) then or at any time
thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing, in each case in accordance with the
Intercreditor Agreement.

 

(b)  If any Third Lien Event of Default shall have occurred and be continuing,
the Collateral Agent may apply the balance from any Deposit Account or instruct
the bank at which any Deposit Account is maintained to pay the balance of any
Deposit Account to or for the benefit of the Collateral Agent.

 

SECTION 10.      COLLATERAL AGENT; INTERCREDITOR AGREEMENT.

 

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
the Secured Parties.  In furtherance of the foregoing provisions of this
Section, each Secured Party, by its acceptance of the benefits hereof, agrees
that it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Collateral Agent for the
benefit of Secured Parties in accordance with the terms of this Section. 
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to this Agreement and the exercise of any right or remedy by the Collateral
Agent for the benefit of the Secured Parties hereunder are subject to the terms
of the Intercreditor Agreement.  In the event of any conflict between the terms
of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement will govern and control.

 

SECTION 11.      CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until as provided in the Intercreditor
Agreement, be binding upon each Grantor, its successors and assigns, and inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and its successors, transferees and assigns. 
Without limiting the generality of the foregoing, but subject to the terms of
the applicable Third Lien Documents, any lender under a Third Lien Document may
assign or otherwise transfer any loans or extensions of credit held by it to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to Secured Parties herein or otherwise. 
Upon the occurrence of the conditions set forth in the Intercreditor Agreement,
the security interest granted hereby shall automatically terminate hereunder and
of record and all rights to the Collateral shall revert to the Grantors.  Upon
any such termination the Collateral Agent shall, at the Grantors’ expense,
execute and deliver to the Grantors or otherwise authorize the filing of such
documents as the Grantors shall reasonably request, including financing
statement amendments to evidence such termination.

 

SECTION 12.      STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty

 

34

--------------------------------------------------------------------------------


 

as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral. 
The Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of Collateral in its possession if such Collateral is
accorded treatment substantially equal to that which the Collateral Agent
accords its own property.  Neither the Collateral Agent nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or otherwise.  If any Grantor fails
to perform any agreement contained herein, the Collateral Agent may itself
perform, or cause performance of, such agreement, and the expenses of the
Collateral Agent incurred in connection therewith shall be payable by each
Grantor in accordance with the Intercreditor Agreement.

 

SECTION 13.      MISCELLANEOUS.

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 7.8 of the Intercreditor Agreement.  No failure or
delay on the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Third Lien Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege.  All rights and remedies existing under this
Agreement and the other Third Lien Documents are cumulative to, and not
exclusive of, any rights or remedies otherwise available.  In case any provision
in or obligation under this Agreement shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.  All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Secured
Debt Default with respect to any Third Lien Debt if such action is taken or
condition exists.  This Agreement shall be binding upon and inure to the benefit
of the Collateral Agent and the Grantors and their respective successors and
assigns.  No Grantor shall, without the prior written consent of the Collateral
Agent given in accordance with the Intercreditor Agreement, assign any right,
duty or obligation hereunder.  This Agreement, the Intercreditor Agreement and
the other Third Lien Documents embody the entire agreement and understanding
between the Grantors and the Collateral Agent and supersede all prior agreements
and understandings between such parties relating to the subject matter hereof
and thereof.  Accordingly, such agreements may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties.  There
are no unwritten oral agreements between the parties.  This Agreement may be
executed in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.  Delivery of an executed signature
page of this Agreement by facsimile or other electronic transmission (e.g.,
“pdf” or “tif” format) shall be effective as delivery of a manually executed
counterpart hereof.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND

 

35

--------------------------------------------------------------------------------


 

ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OF THE SECURITY INTEREST).

 

THE PROVISIONS OF THE INTERCREDITOR AGREEMENT UNDER THE HEADINGS “CONSENT TO
JURISDICTION” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE
INTERCREDITOR AGREEMENT.

 

NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST THE THIRD LIEN TRUSTEE, THE
COLLATERAL AGENT, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL,
REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH
OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR ANY ACT, OMISSION, OR EVENT
OCCURRING IN CONNECTION HEREWITH, AND EACH GRANTOR HEREBY WAIVES, RELEASES, AND
AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND
WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

[Remainder of page intentionally left blank.]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION,

 

as Grantor

 

 

 

 

 

 

 

By:

/s/ Barry Broadus

 

Name:

Barry Broadus

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ALION — BMH CORPORATION,

 

as Grantor

 

 

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

 

 

 

 

 

 

ALION — CATI CORPORATION,

 

as Grantor

 

 

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

 

 

 

 

 

 

ALION — IPS CORPORATION,

 

as Grantor

 

 

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

[Signature Page to Alion Third Lien Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

ALION — JJMA CORPORATION,

 

as Grantor

 

 

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

 

 

 

 

 

 

ALION — METI CORPORATION,

 

as Grantor

 

 

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

 

 

 

 

 

 

ALION INTERNATIONAL CORPORATION,

 

as Grantor

 

 

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

 

 

 

 

 

 

WASHINGTON CONSULTING, INC.,

 

as Grantor

 

 

 

 

 

 

 

By:

/s/ Kevin Boyle

 

Name:

Kevin Boyle

 

Title:

Secretary

 

 

 

 

 

 

 

WASHINGTON CONSULTING GOVERNMENT SERVICES, INC.,

 

as Grantor

 

 

 

 

 

 

 

By:

/s/ Bruce E. Samuelsen

 

Name:

Bruce E. Samuelsen

 

Title:

President

 

[Signature Page to Alion Third Lien Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Timothy P. Mowdy

 

Name:

Timothy P. Mowdy

 

Title:

Administrative Vice President

 

[Signature Page to Alion Third Lien Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.1

TO THIRD LIEN PLEDGE AND SECURITY AGREEMENT

 

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of each Grantor:

 

Full Legal
Name

 

Type of
Organization

 

Jurisdiction of
Organization

 

Organization
I.D.#

 

Chief Executive
Office

Alion Science and Technology Corporation

 

Corporation

 

Delaware

 

3444444

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

Alion-BMH Corporation

 

Corporation

 

Virginia

 

0292213-6

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

Alion - CATI Corporation

 

Corporation

 

California

 

C1847397

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

Alion - IPS Corporation

 

Corporation

 

Virginia

 

0212185-3

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

Alion - JJMA Corporation

 

Corporation

 

New York

 

122586

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

Alion - METI Corporation

 

Corporation

 

Virginia

 

0367098-1

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

Alion International Corporation

 

Corporation

 

Delaware

 

27-0115467

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

Washington Consulting, Inc.

 

Corporation

 

Virginia

 

0592867-6

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

Washington Consulting Government Services, Inc.

 

Corporation

 

Virginia

 

06804769

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

 

SCHEDULE 5.1

--------------------------------------------------------------------------------


 

(B)                               Other Names (including any trade name or other
name) under which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Other Name

Alion Science and Technology Corporation

 

None

Alion-BMH Corporation

 

None

Alion - CATI Corporation

 

None

Alion - IPS Corporation

 

None

Alion - JJMA Corporation

 

None

Alion - METI Corporation

 

None

Alion International Corporation

 

None

Washington Consulting, Inc.

 

None

Washington Consulting Government Services, Inc.

 

None

 

(C)                               Changes in Name, Jurisdiction of Organization,
Chief Executive Office or Sole Place of Business and Corporate Structure within
past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

Alion International Corporation

 

March 23, 2012

 

Change of name from Alion Canada (US) Corporation

 

(D)                               Agreements pursuant to which any Grantor is
bound as debtor within past five (5) years:

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2

TO THIRD LIEN PLEDGE AND SECURITY AGREEMENT

 

COLLATERAL IDENTIFICATION

 

I.   INVESTMENT RELATED PROPERTY

 

(1)                                             Equity Interests :

 

Grantor

 

Stock Issuer

 

Class of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

No. of Shares
Owned

Alion Science and Technology Corporation

 

Innovative Technology Solutions Corporation

 

Common

 

Y

 

1

 

97,104 Common

Alion Science and Technology Corporation

 

Alion - BMH Corporation

 

Common

 

Y

 

8

 

1,000 Common

Alion Science and Technology Corporation

 

Alion - IPS Corporation

 

Common

 

Y

 

1

 

100 Common

Alion Science and Technology Corporation

 

Alion - CATI Corporation

 

Common

 

Y

 

6

 

176,471 Common

Alion Science and Technology Corporation

 

Alion - METI Corporation

 

Common

 

Y

 

6

 

100 Common

Alion Science and Technology Corporation

 

Alion - JJMA Corporation

 

Common

 

Y

 

21

 

1,224,545.6793 Common

Alion Science and Technology Corporation

 

Alion - MA&D Corporation

 

Common

 

Y

 

23

 

1,050 Common

Alion Science and Technology Corporation

 

Washington Consulting, Inc.

 

Common

 

Y

 

9

 

10

 

9,000 Common

 

1,100 Common

Alion Science and Technology Corporation

 

Washington Consulting Government Services, Inc.

 

Common

 

Y

 

2

 

100 Common

Alion Science and Technology Corporation

 

Alion International Corporation

 

Common

 

Y

 

2

 

1,000 Common

Alion International Corporation

 

Alion Asia Corporation

 

Common

 

Y

 

2

 

100 Common

Alion International Corporation

 

Alion Offshore Services, Inc.

 

Common

 

Y

 

2

 

100 Common

Alion International Corporation

 

Alion Maritime India PLC

 

Common

 

Y

 

2

 

50 Common

 

SCHEDULE 5.2

--------------------------------------------------------------------------------


 

Grantor

 

Stock Issuer

 

Class of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

No. of Shares
Owned

Alion International Corporation

 

Alion Science and Technology (Canada) Corporation

 

Common

 

Y

 

3

 

4

 

65 Common

 

35 Common

Alion Science and Technology Corporation

 

iMove, Inc.

 

A-1 Preferred

 

Y

 

A1-83

 

7,038 A-1 Preferred

Alion Science and Technology Corporation

 

iMove, Inc.

 

Common

 

Y

 

CS-85

 

9,821 Common

Alion Science and Technology Corporation

 

Vectorcommand Limited

 

A Ordinary

 

Y

 

53

 

520,495 A Ordinary

Alion - JJMA Corporation

 

Dynamic Power Technologies, LLC

 

N/A

 

N

 

N/A

 

33.33%

 

(2)                                 Evidence of Indebtedness

 

None

 

(3)                                 Securities Accounts:

 

None.

 

(4)                                 Deposit Accounts:

 

Grantor

 

Name of Depositary Bank

 

Account Number

 

Account Name

Alion Science and Technology Corporation

 

Wells Fargo Bank

 

 

 

 

Alion Science and Technology Corporation

 

Wells Fargo Bank

 

 

 

 

 

(5)                                 Commodity Contracts and Commodity Accounts:

 

None.

 

--------------------------------------------------------------------------------


 

II.  INTELLECTUAL PROPERTY

 

(6)                                 Copyrights, Patents and Trademarks

 

Copyrights

 

Title

 

Registration No.

 

Registered Date

 

Owner

Electronic parts reliability data: a compendium of commercial and military
device field failure rates: vol. 1 [ 2]

 

TX-4-523-787

 

5/1/1997

 

Originally ITT Research Institute, transferred to Beagle Holdings, Inc.

(now known as Alion Science and Technology Corporation)

 

 

 

 

 

 

 

Failure mode/mechanism distributions

 

TX-3-228-172

 

1/14/1992

 

 

 

 

 

 

 

Nonelectronic parts reliability data

 

TX-3-886-976

 

9/26/1994

 

 

 

 

 

 

 

Electrostatic discharge susceptibility data

 

TX-4-201-912

 

1/18/1996

 

 

 

 

 

 

 

Maintainability toolkit

 

TX-5-290-722

 

10/19/2000

 

 

 

 

 

 

 

Supporting commercial products in military applications

 

TX-5-375-397

 

3/14/2001

 

 

 

 

 

 

 

Benchmarking commercial reliability practices

 

TX-4-193-828

 

1/18/1996

 

 

 

 

 

 

 

 

 

Evaluating the reliability of commercial off-the-shelf (COTS) items

 

TX-5-375-396

 

3/14/2001

 

 

 

 

 

 

 

 

 

Worldwide reliability & maintainability standards: a primer of US and non US
commercial and government documents

 

TX-4-518-867

 

5/1/1997

 

 

 

 

 

 

 

 

 

Defining reliability programs: RBPR-1

 

TX-5-154-287

 

3/1/2000

 

 

 

 

 

 

 

 

 

Developing reliability goals/requirements: RBPR-2

 

TX-5-154-282

 

3/1/2000

 

 

 

 

 

 

 

 

 

Designing for reliability: RBPR-3

 

TX-5-154-284

 

3/1/2000

 

 

 

 

 

 

 

 

 

Assessing reliability progress: RBPR-4

 

TX-5-154-285

 

3/1/2000

 

 

 

 

 

 

 

 

 

Measuring product reliability: RBPR-5

 

TX-5-154-286

 

3/1/2000

 

 

 

 

 

 

 

 

 

Ensuring reliable performance: RBPR-6

 

TX-5-154-283

 

3/1/2000

 

 

 

 

 

 

 

 

 

Electronic derating for optimum performance

 

TX-5-341-692

 

1/29/2001

 

 

 

 

 

 

 

 

 

Failure mode, effects, and criticality analysis (FMECA)

 

TX-3-567-655

 

5/27/1993

 

 

 

 

 

 

 

 

 

Fault tree analysis application guide

 

TX-3-069-091

 

10/19/1990

 

 

 

 

 

 

 

 

 

Introduction to concurrent engineering: electronic circuit design and production
applications

 

TX-3-462-455

 

12/28/1992

 

 

 

 

 

 

 

 

 

Mechanical applications in reliability engineering

 

TX-3-679-281

 

11/15/1993

 

 

 

 

 

 

 

 

 

Worst case circuit analysis application guidelines

 

TX-3-557-279

 

5/18/1993

 

 

 

 

 

 

 

 

 

Reliable application of capacitors

 

TX-4-409-515

 

12/5/1996

 

 

 

 

 

 

 

 

 

Reliable application of multichip modules

 

TX-4-193-829

 

1/18/1996

 

 

 

 

 

 

 

 

 

Reliable application of plastic encapsulated microcircuits

 

TX-4-230-618

 

2/23/1996

 

 

 

 

 

 

 

 

 

Electrical overstress/electrostatic discharge (EOS/ESD) guidelines

 

TX-4-193-831

 

1/18/1996

 

 

 

 

 

 

 

 

 

RAC thermal management guidebook

 

TX-4-193-830

 

1/18/1996

 

 

 

 

 

 

 

 

 

Service life extension assessment

 

TX-4-201-782

 

1/18/1996

 

 

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registered Date

 

Owner

Software engineering process group handbook

 

TX-4-347-165

 

8/1/1996

 

 

 

 

 

 

 

 

 

Introduction to software reliability: a state of the art review

 

TX-4-518-868

 

5/1/1997

 

 

 

 

 

 

 

 

 

Business process reengineering for quality improvement

 

TX-4-193-832

 

1/18/1996

 

 

 

 

 

 

 

 

 

A Guide for implementing total quality management: state-of-the-art report

 

TX-3-069-092

 

10/19/1990

 

 

 

 

 

 

 

 

 

Process action team handbook, 1992: state-of-the-art report

 

TX-3-426-396

 

11/3/1992

 

 

 

 

 

 

 

 

 

TQM Toolkit : 1993

 

TX-3-631-346

 

8/25/1993

 

 

 

 

 

 

 

 

 

Distance learning : design reliability training course on CD-ROM.

 

TX-6-183-107

 

6/30/2005

 

Alion Science and Technology Corporation

 

 

 

 

 

 

Selection of equipment to leverage commercial technology.

 

TX-6-183-108

 

6/30/2005

 

 

 

 

 

 

 

Microelectromechanical systems.

 

TX-6-187-676

 

6/30/2005

 

 

 

 

 

 

 

 

Practical application of reliability-centered maintenance.

 

TX-6-187-684

 

6/30/2005

 

 

 

 

 

 

 

 

 

Operational availability handbook.

 

TX-6-187-685

 

6/30/2005

 

 

 

 

 

 

 

 

 

Systems engineering process guide : a practical framework for acquirers and
providers of systems engineering services.

 

TX-6-187-885

 

6/30/2005

 

 

 

 

 

 

 

 

 

Reliability statistics.

 

TX-6-187-887

 

6/30/2005

 

 

 

 

 

 

 

 

 

Systems engineering : a practical approach to systems engineering processes and
basic capability maturity.

 

TX-6-187-982

 

6/30/2005

 

 

 

 

 

 

 

 

 

Supportability toolkit.

 

TX-6-193-572

 

6/30/2005

 

 

 

 

 

 

 

 

 

Mechanical design reliability training course.

 

TX-6-193-609

 

6/30/2005

 

 

 

 

 

 

 

 

 

Integrated supply chain management.

 

TX-6-194-262

 

6/30/2005

 

 

 

 

 

 

 

 

 

A practical guide to developing reliable human-machine systems and processes.

 

TX-6-194-263

 

6/30/2005

 

 

 

 

 

 

 

 

 

Quality toolkit.

 

TX-6-196-636

 

6/30/2005

 

 

 

 

 

 

 

 

 

PRISM users manual version 1.4 / prepared by: Reliability Analysis Center.

 

TX-6-239-235

 

9/13/2005

 

 

 

 

 

 

 

 

 

PRISM training manual.

 

TX-6-352-945

 

6/30/2005

 

 

 

 

 

 

 

 

 

FORT tool.

 

TXu001668425

 

1/27/2010

 

 

 

 

 

 

 

 

 

SDAT SOAS.

 

TXu001668434

 

1/27/2010

 

 

 

 

 

 

 

 

 

Autonomous vehicle operator span of control evaluation tool.

 

TX-6-312-257

 

4/13/2006

 

Originally Micro Analysis & Design, Inc., acquired by and transferred to Alion
Science and Technology Corporation

 

 

 

 

 

 

Multi-modal interface design advisor ; MIDA.

 

TX-6-346-847

 

4/13/2006

 

 

 

 

 

 

 

Engineering control analysis tool : ECAT.

 

TX-6-347-340

 

5/10/2006

 

 

 

 

 

 

 

Micro saint sharp : version 2.2.

 

TX-6-354-195

 

5/4/2006

 

 

 

 

 

 

 

SMART build : 3 : Shipboard manpower analysis and requirements tool.

 

TX-6-354-196

 

5/4/2006

 

 

 

 

 

 

 

 

Crew station design tool : version 1.0 : CSDT.

 

TX-6-354-197

 

5/4/2006

 

 

 

 

 

 

 

 

 

Integrated simulation manpower analysis tool : version 1.0. : ISMAT.

 

TX-6-354-198

 

5/4/2006

 

 

 

 

 

 

 

 

 

Simulated field exercise.

 

TX-6-595-145

 

5/24/2006

 

 

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registered Date

 

Owner

Micro saint.

 

TX0003318291

 

3/13/1992

 

 

 

 

 

 

 

 

 

Joint semi-automated forces (JSAF) developer’s course (DC) : training

 

TXu-1-172-347

 

4/26/2004

 

Originally BMH Associates, Inc., acquired by Alion Science and Technology
Corporation

 

 

 

 

 

 

Joint semi-automated forces (JSAF) installation and configuration course (ICC) :
training

 

TXu-1-177-966

 

4/26/2004

 

 

 

 

 

 

 

Joint semi-automated forces (JSAF) operator’s course : training

 

TXu-1-172-348

 

4/26/2004

 

 

Patents and Patent Applications:

(Alion Science and Technology Corporation is the Assignee)

 

Title

 

Inventor(s)

 

Application No.

 

Filing 
Date

 

Status

 

Patent No.

System for Similar Document Detection

 

Ophir Frieder, Abdur Chowdhury

 

09/629,175

 

7/31/2000

 

Issued
02/09/2010

 

7,660,819

 

 

 

 

 

 

 

 

 

 

 

Apparatus for and Method of Delivering Visual Image into Air

 

Michael Mitchell-Dignan, et al.

 

11/902,936

 

9/26/2007

 

Issued
05/04/2010

 

7,710,643

 

 

 

 

 

 

 

 

 

 

 

Active Sonar Apparatuses and Methods

 

Martin Paul DeMaio, et al.

 

12/000,097

 

12/07/2007

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

Trailing Edge Blade Clamp

 

Benjamin Anderson, Eric Peterson

 

12/005,611

 

12/28/2007

 

Issued
07/19/2011

 

7,980,522

 

 

 

 

 

 

 

 

 

 

 

Filter Cleaning Method

 

Donald Haun, Wayne Adamson

 

12/591,504

 

11/20/2009

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

System for Similar Document Detection

 

Ophir Frieder, Abdur Chowdhury

 

12/643,662

 

12/21/2009

 

Issued
03/06/2012

 

8,131,724

 

 

 

 

 

 

 

 

 

 

 

System for Similar Document Detection

 

Ophir Frieder, Abdur Chowdhury

 

13/363,806

 

2/1/2012

 

Issued

10/15/2013

 

8,560,546

 

 

 

 

 

 

 

 

 

 

 

Magnetic Effects Sensor, a Resistor and Method of Implementing Same

 

Joseph T. Siewick, Frank Allen(1)

 

13/192,359

 

07/27/2011

 

Pending

 

 

 

--------------------------------------------------------------------------------

(1)  Published as US 2012-0161788 A1.  An Assignment was filed and recorded at
Reel/Frame 03359/0986.

 

--------------------------------------------------------------------------------


 

Expired Patents and Abandoned Patent Applications

 

Reference Number

 

Status

 

Expiration Date
(if any)

 

Notes

7093188

 

Expired

 

08/16/2010

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

 

 

 

 

 

 

6838292

 

Expired

 

01/05/2009

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

 

 

 

 

 

 

6816008

 

Expired

 

11/10/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

 

 

 

 

 

 

11647581

 

Abandoned

 

 

 

Abandoned — Failure to Pay Issue Fee

 

 

 

 

 

 

 

11598701

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

 

 

 

 

 

 

 

11472423

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

 

 

 

 

 

 

 

10868197

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

 

 

 

 

 

 

 

10841428

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

 

 

 

 

 

 

 

6461290

 

Expired

 

10/08/2010

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

 

 

 

 

 

 

7109888

 

Expired

 

09/20/2010

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

 

 

 

 

 

 

6356823

 

Expired

 

03/12/2010

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

 

 

 

 

 

 

5487873

 

Expired

 

01/30/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

 

 

 

 

 

 

5516227

 

Expired

 

05/14/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

 

 

 

 

 

 

5543111

 

Expired

 

08/06/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

 

 

 

 

 

 

5586213

 

Expired

 

12/17/2004

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

 

 

 

 

 

 

5621845

 

Expired

 

04/15/2009

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

 

 

 

 

 

 

5660497

 

Expired

 

08/26/2009

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

 

 

 

 

 

 

5664911

 

Expired

 

09/09/2005

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

 

 

 

 

 

 

5835866

 

Expired

 

11/13/2006

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

 

 

 

 

 

 

5873187

 

Expired

 

02/23/2007

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

 

 

 

 

 

 

6321764

 

Expired

 

11/27/2009

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

 

 

 

 

 

 

10001008

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

 

 

 

 

 

 

 

11472423

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

 

 

 

 

 

 

 

PCTUS2009006217

 

Pending

 

 

 

International applications expire after 30 months.  This 2009 application is
expired.

 

 

 

 

 

 

 

PCTUS2005021275

 

Pending

 

 

 

International applications expire after 30 months.  This 2005 application is
expired.

 

 

 

 

 

 

 

09549353

 

Expired

 

01/05/2009

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

--------------------------------------------------------------------------------


 

Reference Number

 

Status

 

Expiration Date
(if any)

 

Notes

PCTUS2003041838

 

Pending

 

 

 

International applications expire after 30 months.  This 2003 application is
expired.

 

 

 

 

 

 

 

10331930

 

Expired

 

11/10/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

Patented as 6,816,008

 

 

 

 

 

 

 

PCTUS2003010639

 

Pending

 

 

 

International applications expire after 30 months.  This 2003 application is
expired.

 

 

 

 

 

 

 

10116132

 

Expired

 

11/10/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

Patented as 7,093,188

 

 

 

 

 

 

 

10267703

 

Expired

 

05/10/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

Patented as 7,109,888

 

 

 

 

 

 

 

10868197

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

 

 

 

 

 

 

 

10841428

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

 

 

 

 

 

 

 

12484401

 

Patented

 

 

 

Patented as 8,190,964, Sentel Patent*

 

 

 

 

 

 

 

8006170

 

Patented

 

 

 

Patented, Sentel Patent*

 

 

 

 

 

 

 

8151175

 

Patented

 

 

 

Patented, Sentel Patent*

 

 

 

 

 

 

 

8190964

 

Patented

 

 

 

Patented, Sentel Patent*

 

 

 

 

 

 

 

11203718

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

 

 

 

 

 

 

 

4837044

 

Patented

 

 

 

Expired more than 6 years ago

 

 

 

 

 

 

 

5028136

 

Patented

 

 

 

Expired 07/02/2008

 

 

 

 

 

 

 

5293936

 

Expired

 

04/12/2006

 

Expired due to non-payment of maintenance fees

 

 

 

 

 

 

 

5326530

 

Expired

 

08/02/2006

 

Expired due to non-payment of maintenance fees

 

 

 

 

 

 

 

61202744

 

Expired

 

04/04/2010

 

Expired provisional application

 

--------------------------------------------------------------------------------

* Patent properties derived from Sentel Corporation.  The Abstracts of Title
show no chain of title from Sentel to Alion.  The Abstracts of Title show only a
security agreement from Alion to Wilmington Trust.  In 2004, Alion and Sentel
Corporation executed a joint exploitation agreement.

 

Federally Registered Trademarks:

 

Title

 

Status

 

Registration 
Number

 

Registration 
Date

 

Owner

Aligned With Your Needs

 

Registered

 

2,977,517

 

7/26/2005

 

Alion Science and Technology Corporation

 

 

 

 

 

 

 

 

 

Alion

 

Registered

 

2,863,371

 

7/13/2004

 

Alion Science and Technology Corporation

 

 

 

 

 

 

 

 

 

A Alion Science and Technology & Design

 

Registered

 

2,848,699

 

6/1/2004

 

Alion Science and Technology Corporation

 

 

 

 

 

 

 

 

 

M&S University & Design

 

Registered

 

2,863,045

 

7/13/2004

 

Alion Science and Technology Corporation

 

--------------------------------------------------------------------------------


 

Title

 

Status

 

Registration 
Number

 

Registration 
Date

 

Owner

PRISM

 

Registered

 

2,525,624

 

1/1/2002

 

Alion Science and Technology Corporation

 

 

 

 

 

 

 

 

 

Total Crew Model

 

Registered

 

3,362,416

 

1/1/2008

 

Alion- MA&D Corporation

 

 

 

 

 

 

 

 

 

Countermeasures

 

Registered

 

3,542,495

 

12/9/2008

 

Alion Science and Technology Corporation

 

 

 

 

 

 

 

 

 

Micro Saint

 

Registered

 

2966884

 

7/12/05

 

Alion- MA&D Corporation

 

 

 

 

 

 

 

 

 

RIVERBANK ACOUSTICAL LABORATORIES

 

Registered

 

4417353

 

10/15/2013

 

Alion Science and Technology Corporation

 

Pending Federal Applications for Trademark Registration:

 

Title

 

Status

 

App. Ser. 
Number

 

Filing 
Date

 

Owner

WASHINGTON CONSULTING (stylized and/or with design)

 

Pending

 

85/797948

 

12/7/2012

 

Alion Science and Technology Corporation

 

 

 

 

 

 

 

 

 

Aligned With Your Needs (updated g/s)

 

Pending

 

86/069,859

 

9/19/2013

 

Alion Science and Technology Corporation

 

 

 

 

 

 

 

 

 

Alion (updated g/s)

 

Pending

 

86/069,731

 

9/19/2013

 

Alion Science and Technology Corporation

 

 

 

 

 

 

 

 

 

A Alion Science and Technology & Design (updated g/s)

 

Pending

 

86/069,493

 

9/19/2013

 

Alion Science and Technology Corporation

 

Selected Additional Unregistered Trademarks:

 

MobSimTM, SimViewerTM, SmartMovesTM, Core LSTM, Measure of Total Integrated
System SurvivabilityTM (MOTISSTM), Visualization of Belief Systems™ (VIBES™),
Terrain Integrated Rough Earth ModelTM (TIREMTM), Mobile Support Technologies
and RepairTM (mSTARTM), PMOnline™, AIDETM , CARP/ACFSTM, Predictive Enterprise
Management System™ (PEMS™), and Integrated Performance Modeling Environment™
(IPME™), ShopSite™, ECAT™, SharpTalk360™, ISMAT™, CSDT™, MIDA™, C3TRACE™, EMAT™,
Delta3D™, MRT3™, PACT3™, P3™, DVTE™, ATAS™, VMPA™, AIRBOSS™, RIVEO™,
GeoSM™, IMPRINT™, FastShip™, VisualSMP™, CARP ACFS™, ADAT™, H-FAST™, CIRCAS™,
MITAS™, JPAS™, ARMOR™, Spectrum XXI™, PME™, PRAS™, SharpProject™, ShopSite™,
META™, TacWISE™, MTPAT™, Alion Semantic Mediator™ , TIREM™, and SBGL™.

 

(7)                                         Patent Licenses, Trademark Licenses,
Trade Secret Licenses and Copyright Licenses

 

Alion licenses the following patents pursuant to that certain License Agreement,
dated June 30, 2006, by and between Anteon Corporation, a Virginia corporation
(“Anteon”), AC Capital Management, Inc., a Delaware corporation and a subsidiary
of Anteon (“ACCM”) (together, Anteon and ACCM the “Licensors”), and Alion
Science and Technology Corporation, a Delaware corporation (the “Licensee”).

 

Licensee

 

Licensor

 

Registration No
(Registration Date)

 

Description

Alion

 

Anteon and ACCM

 

6,937,659
(Issued 8/30/2005)

 

Apparatus and Method for Compressing Video Information

 

 

 

 

 

 

 

Alion

 

Anteon and ACCM

 

7,106,656
(Issued 9/12/2006)

 

Sonar System and Process

 

--------------------------------------------------------------------------------


 

Licensee

 

Licensor

 

Registration No
(Registration Date)

 

Description

Alion

 

Anteon and ACCM

 

8,170,098
(Issued 5/1/2012)

 

Opto-Electronic Video Compression System

 

 

 

 

 

 

 

Alion

 

Anteon and ACCM

 

7,542,377
(Issued 6/2/2009)

 

Increased Aperture Homing Cavitator

 

 

 

 

 

 

 

Alion

 

Anteon and ACCM

 

7,453,769
(Issued 11/18/2008)

 

Cavitating Body Sonar System and Process

 

Alion is party to that certain Joint Exploitation Prosecution and Exploitation
Agreement, by and between Sentel Corporation and Alion, dated March 17, 2004.

 

Alion is party to that certain Patent License Agreement, executed December 13,
2010 between Alion and Keck Technologies, LLC

 

(8)                                            Commercial Tort Claims

 

None.

 

(9)                                            Letters of Credit

 

None.

 

(10)                                     Warehousemen, Bailees and Other Third
Parties in Possession of Collateral

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.4 TO

THIRD LIEN PLEDGE AND SECURITY AGREEMENT

 

Grantor

 

Filing Jurisdiction(s)

Alion Science and Technology Corporation

 

Delaware Department of State

Division of Corporations

 

 

 

Alion-BMH Corporation

 

Clerk’s Office

Virginia State Corporation Commission

 

 

 

Alion-CATI Corporation

 

Secretary of State of the State of California

UCC Section

 

 

 

Alion—IPS Corporation

 

Clerk’s Office

Virginia State Corporation Commission

 

 

 

Alion-JJMA Corporation

 

New York State Department of State

Division of Corporations

State Records and Uniform Commercial Code

 

 

 

Alion-METI Corporation

 

Clerk’s Office

Virginia State Corporation Commission

 

 

 

Washington Consulting, Inc.

 

Clerk’s Office

Virginia State Corporation Commission

 

 

 

Washington Consulting Government Services, Inc.

 

Clerk’s Office

Virginia State Corporation Commission

 

 

 

Alion International Corporation

 

Delaware

Delaware Department of State

Division of Corporations

 

SCHEDULE 5.4

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.6

CONSENTS

 

Under the terms of that certain Amended and Restated Refinancing Support
Agreement, dated as of May 2, 2014, by and among Alion Science and Technology
Corporation, ASOF II Investments, LLC and Phoenix Investment Adviser L.L.C., as
amended, the consent of the Supporting Noteholders (as defined therein) must be
obtained.

 

SCHEDULE 5.6

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO THIRD LIEN PLEDGE AND SECURITY AGREEMENT

 

PLEDGE SUPPLEMENT

 

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR], a
[NAME OF STATE OF INCORPORATION] [corporation] (the “Grantor”) pursuant to the
Third Lien Pledge and Security Agreement, dated as of August 18, 2014 (as it may
be from time to time amended, restated, modified or supplemented, the “Security
Agreement”), among Alion Science and Technology Corporation, the other Grantors
named therein and Wilmington Trust, National Association, as the Collateral
Agent.  Capitalized terms used herein not otherwise defined herein shall have
the meanings ascribed thereto in the Security Agreement.

 

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in, to and under all
Collateral to secure the Secured Obligations, in each case whether now or
hereafter existing or in which Grantor now has or hereafter acquires an interest
and wherever the same may be located.  Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required to be provided pursuant to the Security
Agreement and hereby agrees that such Supplements to Schedules shall constitute
part of the Schedules to the Security Agreement.

 

THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT A-1

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.1

TO THIRD LIEN PLEDGE AND SECURITY AGREEMENT

 

Additional Information:

 

GENERAL INFORMATION

 

(A)                               Full Legal Name, Type of Organization,
Jurisdiction of Organization, Chief Executive Office/Sole Place of Business and
Organizational Identification Number of Grantor:

 

Full Legal
Name

 

Type of
Organization

 

Jurisdiction of
Organization

 

Chief Executive
Office/Sole Place of
Business (or
Residence if Grantor
is a Natural Person)

 

Organization I.D.#

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)                               Other Names (including any Trade Name or
Fictitious Business Name) under which Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

 

 

 

 

 

 

 

 

 

(C)                               Changes in Name, Jurisdiction of Organization,
Chief Executive Office or Sole Place of Business and Corporate Structure within
past five years:

 

Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)                               Agreements pursuant to which Grantor is bound
as debtor within past five years:

 

Grantor

 

Description of Agreement

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-2

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.2

TO THIRD LIEN PLEDGE AND SECURITY AGREEMENT

 

COLLATERAL IDENTIFICATION

 

I.             INVESTMENT RELATED PROPERTY

 

(A)          Pledged Stock:

 

Grantor

 

Stock
Issuer

 

Class
of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

Par
Value

 

No. of
Pledged
Stock

 

Percentage
of
Outstanding
Stock of the
Stock Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)          Pledged LLC Interests:

 

Grantor

 

Limited
Liability
Company

 

Certificated
(Y/N)

 

Certificate
No. (if any)

 

No. of
Pledged
Units

 

Percentage
of
Outstanding
LLC
Interests of
the Limited
Liability
Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)          Pledged Partnership Interests:

 

Grantor

 

Partnership

 

Type of
Partnership
Interests
(e.g., general
or limited)

 

Certificated
(Y/N)

 

Certificate
No.
(if any)

 

Percentage
of
Outstanding
Partnership
Interests of
the
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)          Trust Interests or other Equity Interests not listed above:

 

Grantor

 

Trust

 

Class of
Trust
Interests

 

Certificated
(Y/N)

 

Certificate
No.
(if any)

 

Percentage
of
Outstanding
Trust
Interests of
the Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-3

--------------------------------------------------------------------------------


 

(E)           Pledged Debt:

 

Grantor

 

Issuer

 

Original
Principal
Amount

 

Outstanding
Principal
Balance

 

Issue Date

 

Maturity
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(F)           Securities Account:

 

Grantor

 

Share of Securities
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(G)          Deposit Accounts:

 

Grantor

 

Name of Depositary
Bank

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(H)          Commodity Contracts and Commodity Accounts:

 

Grantor

 

Name of Commodity
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II.            INTELLECTUAL PROPERTY

 

(A)          Copyrights

 

Grantor

 

Jurisdiction

 

Title of Work

 

Registration
Number (if any)

 

Registration
Date (if any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)          Copyright Licenses

 

Grantor

 

Description of
Copyright License

 

Registration
Number (if any) of
underlying
Copyright

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)          Patents

 

EXHIBIT A-4

--------------------------------------------------------------------------------


 

Grantor

 

Jurisdiction

 

Title of Patent

 

Patent
Number/(Application
Number)

 

Issue
Date/(Filing
Date)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)          Patent Licenses

 

Grantor

 

Description of
Patent License

 

Patent Number of
underlying Patent

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E)           Trademarks

 

Grantor

 

Jurisdiction

 

Trademark

 

Registration
Number/(Serial
Number)

 

Registration
Date/(Filing
Date)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(F)           Trademark Licenses

 

Grantor

 

Description of
Trademark License

 

Registration
Number of
underlying
Trademark

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(G)          Trade Secret Licenses

 

III.                              COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

 

 

 

 

 

 

 

 

 

 

IV.          LETTER OF CREDIT RIGHTS

 

Grantor

 

Description of Letters of Credit

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-5

--------------------------------------------------------------------------------


 

V.                                    WAREHOUSEMAN, BAILEES AND OTHER THIRD
PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI.          MATERIAL CONTRACTS

 

Grantor

 

Description of Material Contract

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-6

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.4 TO

THIRD LIEN PLEDGE AND SECURITY AGREEMENT

 

Financing Statements:

 

Grantor

 

Filing Jurisdiction(s)

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-7

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.6 TO

THIRD LIEN PLEDGE AND SECURITY AGREEMENT

 

EXHIBIT A-8

--------------------------------------------------------------------------------


 

EXHIBIT B
TO THIRD LIEN PLEDGE AND SECURITY AGREEMENT

 

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

 

This Uncertificated Securities Control Agreement (this “Agreement”) dated as of
[                  ], 20[    ] among [                                ] (the
“Pledgor”), Wilmington Trust, National Association, as collateral agent for the
Secured Parties, (together with its successors and assigns in such capacity, the
“Collateral Agent”) and [                        ], a [                ]
[corporation] (the “Issuer”).  Capitalized terms used but not defined herein
shall have the meaning assigned in the Third  Lien Pledge and Security Agreement
dated [as of the date hereof], among the Pledgor, the other Grantors party
thereto and the Collateral Agent (the “Security Agreement”).  All references
herein to the “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York.

 

Section 1.  Registered Ownership of Shares.  The Issuer hereby confirms and
agrees that as of the date hereof the Pledgor is the registered owner of
[                    ] shares of the Issuer’s [common] stock (the “Pledged
Shares”) and the Issuer shall not change the registered owner of the Pledged
Shares without the prior written consent of the Collateral Agent.

 

Section 2.  Instructions.  If at any time the Issuer shall receive instructions
originated by the Collateral Agent relating to the Pledged Shares, the Issuer
shall comply with such instructions without further consent by the Pledgor or
any other person.

 

Section 3.  Additional Representations and Warranties of the Issuer.  The Issuer
hereby represents and warrants to the Collateral Agent:

 

(a)           It has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any other person relating to
the Pledged Shares pursuant to which it has agreed to comply with instructions
issued by such other person; and

 

(b)           It has not entered into, and until the termination of this
Agreement will not enter into, any agreement with the Pledgor or the Collateral
Agent purporting to limit or condition the obligation of the Issuer to comply
with instructions as set forth in Section 2 hereof.

 

(c)           Except for the claims and interest of the Collateral Agent and of
the Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares.  If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly notify the Collateral Agent and the Pledgor thereof.

 

(d)           This Agreement is the valid and legally binding obligation of the
Issuer.

 

Section 4.  Choice of Law.  THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN
THE LAW OF THE STATE OF NEW YORK.

 

EXHIBIT B-1

--------------------------------------------------------------------------------


 

Section 5.  Conflict with Other Agreements.  In the event of any conflict
between this Agreement (or any portion thereof) and any other agreement now
existing or hereafter entered into, the terms of this Agreement shall prevail. 
No amendment or modification of this Agreement or waiver of any right hereunder
shall be binding on any party hereto unless it is in writing and is signed by
all of the parties hereto.

 

Section 6.  Voting Rights.  Until such time as the Collateral Agent shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares.

 

Section 7.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agent may assign its
rights hereunder only with the express written consent of the Issuer and by
sending written notice of such assignment to the Pledgor.

 

Section 8.  Indemnification of Issuer.  The Pledgor and the Collateral Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agent arising from the terms of this Agreement and
the compliance of the Issuer with the terms hereof, except to the extent that
such liabilities arise from the Issuer’s negligence and (b) the Pledgor, its
successors and assigns shall at all times indemnify and save harmless the Issuer
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Issuer with the terms
hereof, and from and against any and all liabilities, losses, damages, costs,
charges, counsel fees and other expenses of every nature and character arising
by reason of the same, in each case except to the extent that such arises from
the Issuer’s gross negligence or willful misconduct, until the termination of
this Agreement.

 

Section 9.  Notices.  Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two Business Days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Pledgor:

 

[Name and Address of Pledgor]

 

 

Attention: [                                ]

 

 

Telecopier: [                                ]

 

 

 

Collateral Agent:

 

Wilmington Trust, National Association

 

 

Attention: [                                ]

 

 

Telecopier: [                                ]

 

 

 

Issuer:

 

[Insert Name and Address of Issuer]

 

 

Attention: [                                ]

 

 

Telecopier: [                                ]

 

Any party may change its address for notices in the manner set forth above.

 

Section 10.  Termination.  The obligations of the Issuer to the Collateral Agent
pursuant to this Agreement shall continue in effect until the security interests
of the Collateral Agent in the Pledged Shares have been terminated pursuant to
the terms of the Security Agreement and the Collateral Agent has notified the
Issuer of such termination in writing.  The Collateral Agent

 

EXHIBIT B-2

--------------------------------------------------------------------------------


 

agrees to provide Notice of Termination in substantially the form of Exhibit A
hereto to the Issuer upon the request of the Pledgor on or after the termination
of the Collateral Agent’s security interest in the Pledged Shares pursuant to
the terms of the Security Agreement.  The termination of this Agreement shall
not terminate the Pledged Shares or alter the obligations of the Issuer to the
Pledgor pursuant to any other agreement with respect to the Pledged Shares.

 

 

Section 11.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g., “pdf” or “tif” format) shall
be effective as delivery of a manually executed counterpart hereof.

 

 

[NAME OF PLEDGOR],

 

as Pledgor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[NAME OF ISSUER],

 

as Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT B-3

--------------------------------------------------------------------------------


 

Exhibit A

 

[Letterhead of Collateral Agent]

 

[Date]

 

[Name and Address of Issuer]
Attention: [                    ]

 

Re:  Termination of Control Agreement

 

You are hereby notified that the Uncertificated Securities Control Agreement
between you, [Name of Pledgor] (the “Pledgor”) and the undersigned (a copy of
which is attached) is terminated and you have no further obligations to the
undersigned pursuant to such Agreement.  Notwithstanding any previous
instructions to you, you are hereby instructed to accept all future directions
with respect to Pledged Shares (as defined in the Uncertificated Control
Agreement) from the Pledgor.  This notice terminates any obligations you may
have to the undersigned with respect to the Pledged Shares, however nothing
contained in this notice shall alter any obligations which you may otherwise owe
to the Pledgor pursuant to any other agreement.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
the Pledgor.

 

 

Very truly yours,

 

 

 

Wilmington Trust, National Association,

 

as Collateral Agent

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

TO THIRD LIEN PLEDGE AND SECURITY AGREEMENT

 

[FORM OF] THIRD LIEN TRADEMARK SECURITY AGREEMENT

 

This THIRD LIEN TRADEMARK SECURITY AGREEMENT, dated as of
[                    ], 20[    ] (as it may be amended, restated, supplemented
or otherwise modified from time to time, this “Agreement”), is made by the
entities identified as grantors on the signature pages hereto (collectively, the
“Grantors”) in favor of Wilmington Trust, National Association, as collateral
agent for the Secured Parties (in such capacity, together with its successors
and permitted assigns, the “Collateral Agent”).

 

WHEREAS, the Grantors are party to a Third  Lien Pledge and Security Agreement
dated as of August [    ], 2014 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Pledge and Security Agreement”)
between each of the Grantors and the other grantors party thereto and the
Collateral Agent pursuant to which the Grantors granted a security interest to
the Collateral Agent in the Trademark Collateral (as defined below) and are
required to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION 1.        Defined Terms

 

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

 

SECTION 2.        Grant of Security Interest in Trademark Collateral

 

SECTION 2.1      Grant of Security.  Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and continuing lien on all of such Grantor’s right, title and interest in, to
and under the following, in each case whether now owned or existing or hereafter
acquired, developed, created or arising and wherever located (collectively, the
“Trademark Collateral”):

 

all United States, and foreign trademarks, trade names, trade dress, corporate
names, company names, business names, fictitious business names, Internet domain
names, service marks, collective marks, logos, other source or business
identifiers, designs and general intangibles of a like nature, whether or not
registered, and with respect to any and all of the foregoing: (i) all
registrations and applications therefor including, without limitation, the
registrations and applications listed in Schedule A attached hereto, (ii) all
extensions or renewals of any of the foregoing, (iii) all of the goodwill of the
business connected with the use of and symbolized by any of the foregoing,
(iv) the right to sue or otherwise recover for any past, present and future
infringement, dilution or other violation of any of the foregoing or for any
injury to the related goodwill, (v) all Proceeds of the foregoing, including,
without limitation, license fees, royalties, income, payments, claims, damages,
and proceeds of suit now or hereafter due and/or payable with respect thereto,
and (vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

EXHIBIT C-1

--------------------------------------------------------------------------------


 

SECTION 2.2      Certain Limited Exclusions.  Notwithstanding anything herein to
the contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law.

 

SECTION 3.        Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.  In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement or the Intercreditor
Agreement, the provisions of the Pledge and Security Agreement or the
Intercreditor Agreement, as applicable, shall control.

 

SECTION 4.        Governing Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF LAW RELATING TO THE LAW GOVERNING PERFECTION AND THE
EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

SECTION 5.        Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed signature
page of this Agreement by facsimile or other electronic transmission (e.g.,
“pdf” or “tif” format) shall be effective as delivery of a manually executed
counterpart hereof.

 

[Remainder of page intentionally left blank]

 

EXHIBIT C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT C-3

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

EXHIBIT C-4

--------------------------------------------------------------------------------


 

SCHEDULE A
to
TRADEMARK SECURITY AGREEMENT

 

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

 

Serial No.

 

Filing Date

 

Registration No.

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT C-5

--------------------------------------------------------------------------------


 

EXHIBIT D
TO THIRD LIEN PLEDGE AND SECURITY AGREEMENT

 

[FORM OF] THIRD LIEN PATENT SECURITY AGREEMENT

 

This THIRD LIEN PATENT SECURITY AGREEMENT, dated as of [                    ],
20[    ] (as it may be amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), is made by the entities identified as
grantors on the signature pages hereto (collectively, the “Grantors”) in favor
of Wilmington Trust, National Association, as collateral agent for the Secured
Parties (in such capacity, together with its successors and permitted assigns,
the “Collateral Agent”).

 

WHEREAS, the Grantors are party to a Third Lien Pledge and Security Agreement
dated as of August [    ], 2014 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Pledge and Security Agreement”)
between each of the Grantors and the other grantors party thereto and the
Collateral Agent pursuant to which the Grantors granted a security interest to
the Collateral Agent in the Patent Collateral (as defined below) and are
required to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION. 1.  Defined Terms

 

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

 

SECTION 2.  Grant of Security Interest

 

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under the following, in each case
whether now owned or existing or hereafter acquired, developed, created or
arising and wherever located (collectively, the “Patent Collateral”):

 

all United States and foreign patents and certificates of invention, or similar
industrial property rights, and applications for any of the foregoing,
including, without limitation: (i) each patent and patent application listed in
Schedule A attached hereto, (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof,
(iii) all patentable inventions and improvements thereto, (iv) the right to sue
or otherwise recover for any past, present and future infringement or other
violation thereof, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

SECTION 3.                         Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and

 

EXHIBIT D-1

--------------------------------------------------------------------------------


 

remedies of the Collateral Agent with respect to the security interest in the
Patent Collateral made and granted hereby are more fully set forth in the Pledge
and Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Agreement is deemed to conflict with the Pledge and Security Agreement
or the Intercreditor Agreement, the provisions of the Pledge and Security
Agreement or the Intercreditor Agreement, as applicable, shall control.

 

SECTION 4.                         Governing Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF LAW RELATING TO THE LAW GOVERNING PERFECTION AND THE
EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

SECTION 5.                         Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed signature
page of this Agreement by facsimile or other electronic transmission (e.g.,
“pdf” or “tif” format) shall be effective as delivery of a manually executed
counterpart hereof.

 

[Remainder of page intentionally left blank]

 

EXHIBIT D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT D-3

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

Wilmington Trust, National Association,
as Collateral Agent

 

 

By:

 

 

Name:

 

Title:

 

 

EXHIBIT D-4

--------------------------------------------------------------------------------


 

SCHEDULE A
to
PATENT SECURITY AGREEMENT

 

PATENTS AND PATENT APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT D-5

--------------------------------------------------------------------------------


 

EXHIBIT E
TO THIRD LIEN PLEDGE AND SECURITY AGREEMENT

 

[FORM OF] THIRD LIEN COPYRIGHT SECURITY AGREEMENT

 

This THIRD LIEN COPYRIGHT SECURITY AGREEMENT, dated as of
[                    ], 20[    ] (as it may be amended, restated, supplemented
or otherwise modified from time to time, this “Agreement”), is made by the
entities identified as grantors on the signature pages hereto (collectively, the
“Grantors”) in favor of Wilmington Trust, National Association, as collateral
agent for the Secured Parties (in such capacity, together with its successors
and permitted assigns, the “Collateral Agent”).

 

WHEREAS, the Grantors are party to a Third Lien Pledge and Security Agreement
dated as of August [    ], 2014 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Pledge and Security Agreement”)
between each of the Grantors and the other grantors party thereto and the
Collateral Agent pursuant to which the Grantors granted a security interest to
the Collateral Agent in the Copyright Collateral (as defined below) and are
required to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION 1.                         Defined Terms

 

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

 

SECTION 2.                         Grant of Security Interest

 

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under the following (except to
the extent constituting an Excluded Asset), in each case whether now owned or
existing or hereafter acquired, developed, created or arising and wherever
located (collectively, the “Copyright Collateral”):

 

(a)                                 all United States, and foreign copyrights,
including but not limited to copyrights in software, databases, designs
(including but not limited to industrial designs, Protected Designs within the
meaning of 17 U.S.C. 1301 et. seq. and Community designs), and Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered, as well as moral rights, reversionary interests, and termination
rights, and, with respect to any and all of the foregoing: (i) all registrations
and applications therefor including, without limitation, the registrations and
applications listed in Schedule A attached hereto, (ii) all extensions and
renewals thereof, (iii) the right to sue or otherwise recover for any past,
present and future infringement or other violation thereof, (iv) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (v) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world; and

 

EXHIBIT E-1

--------------------------------------------------------------------------------


 

(b)                                 any and all agreements, licenses and
covenants providing for the granting of any exclusive right to such Grantor in
or to any registered Copyright including, without limitation, each agreement
required to be listed in Schedule A attached hereto, and the right to sue or
otherwise recover for past, present and future infringement or other violation
or impairment thereof, including the right to receive all Proceeds therefrom,
including without limitation license fees, royalties, income, payments, claims,
damages and proceeds of suit, now or hereafter due and/or payable with respect
thereto.

 

SECTION 3.                         Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.  In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement or the Intercreditor
Agreement, the provisions of the Pledge and Security Agreement or the
Intercreditor Agreement, as applicable, shall control.

 

SECTION 4.                         Governing Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF LAW RELATING TO THE LAW GOVERNING PERFECTION AND THE
EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

SECTION 5.                         Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

[Remainder of page intentionally left blank]

 

EXHIBIT E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT E-3

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

Wilmington Trust, National Association,
as Collateral Agent

 

 

By:

 

 

Name:

 

Title:

 

 

EXHIBIT E-4

--------------------------------------------------------------------------------


 

SCHEDULE A
to
COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Registration No.

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXCLUSIVE COPYRIGHT LICENSES

 

Description of Copyright
License

 

Name of Licensor

 

Registration Number of
underlying Copyright

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT E-5

--------------------------------------------------------------------------------